

EXHIBIT 10.3




RESOURCE APARTMENT REIT III, INC.




RESOURCE SECURITIES, INC.


DEALER MANAGER AGREEMENT





RESOURCE SECURITIES, INC.


DEALER MANAGER AGREEMENT


TABLE OF CONTENTS


Page


1.
Description of Shares    1

2.
Representations, Warranties and Agreements of the Company    1

3.
Grant of Authority to the Dealer Manager    3

4.
Compensation and Fees    4

5.
Covenants of the Company    6

6.
Representations and Warranties of the Dealer Manager    7

7.
Covenants of the Dealer Manager    7

8.
Indemnification    9

9.
Representations and Agreements to Survive Delivery    13

10.
Termination    13

11.
Notices    13

12.
Format of Checks    14

13.
Transmittal Procedures    14

14.
Parties; Assignment    15

15.
Relationship    15

16.
Effective Date    15

17.
Entire Agreement, Waiver    16

18.
Complaints    16

19.
Privacy    16

20.
Anti-Money Laundering Provision    16

21.
Severability    16

22.
Governance    17

23.
Acceptance    17





Exhibit A – Form of Selected Dealer Agreement
Exhibit B – Form of Placement Agreement
Exhibit C – Escrow Agreement





RESOURCE SECURITIES, INC.


DEALER MANAGER AGREEMENT
(Best Efforts)


RE:    RESOURCE APARTMENT REIT III, INC.


Resource Securities, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103


Ladies and Gentlemen:


The undersigned, Resource Apartment REIT III, Inc. (the “Company”), a Maryland
corporation, is conducting a public offering (the “Offering”) of up to
$1,100,000,000 of shares in any combination of Class A shares (“Class A Shares”)
and Class T shares (“Class T Shares”) of its common stock, $.01 par value per
share (collectively, the “Shares”), of which up to $1,000,000,000 of Shares are
intended to be offered in the Company’s primary offering (the “Primary
Offering”) and up to $100,000,000 of Shares are intended to be offered pursuant
to the Company’s distribution reinvestment plan (“DRP”). The Company reserves
the right to reallocate the Shares offered between the DRP and the Primary
Offering.


The Company desires for you, Resource Securities, Inc. (the “Dealer Manager”),
to act as its Dealer Manager in connection with the offer and sales of the
Shares to the public in the Offering. In connection with the sales of Shares,
the Company hereby confirms its agreement with you, as Dealer Manager, as
follows:


1.
Description of Shares.



Except as described in the Prospectus (as defined below) or in Section 4 hereof,
the Shares are to be sold at an initial per Share cash price as follows:






Distribution Channel
Primary Offering  Shares




DRP Shares
Class A Shares
 
 
Sales through a Dealer earning transaction-based compensation
$10.00
$9.60
Sales through all other distribution channels as discussed in the Prospectus
$9.30
$9.60
Class T Shares
 
 
Sales through a Dealer earning transaction-based compensation
$9.47
$9.09





2.
Representations, Warranties and Agreements of the Company. The Company
represents and warrants to and agrees with you that:



(a)
The Company has prepared and filed with the Securities and Exchange Commission
(the “SEC”) a registration statement (Registration No. 333-207740) that has
become effective for the registration of the Shares under the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations (the “Rules and Regulations”) of the SEC promulgated thereunder.
Copies of such registration statement as initially filed and each amendment
thereto have been or will be delivered to the Dealer Manager. The registration
statement and the prospectus contained therein, as finally amended at the
effective date of the registration statement (the “Effective Date”), are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Company files a prospectus or prospectus
supplement pursuant to Rule 424(b) under the Securities Act, or if the Company
files a post-effective amendment to the Registration Statement, the term
“Prospectus” includes the prospectus filed pursuant to Rule 424(b) or the
prospectus included in such post-effective amendment. The term “Preliminary
Prospectus” as used herein shall mean a preliminary prospectus related to the
Shares as contemplated by Rule 430 or Rule 430A of the Rules and Regulations
included at any time as part of the Registration Statement. If a separate
registration statement is filed and becomes effective solely with respect to
shares of the Company’s common stock offered pursuant to the DRP, the terms
“Registration Statement” and “Prospectus” shall also refer to such registration
statement and prospectus contained therein from and after the date of
effectiveness of such registration statement, as such registration statement and
prospectus may be amended or supplemented from time to time.

(b)
On the Effective Date, on the date of the Prospectus and on the date any
post-effective amendment to the Registration Statement becomes effective or any
amendment or supplement to the Prospectus is filed with the SEC, the
Registration Statement and the Prospectus, as applicable, including the
financial statements contained therein, complied or will comply in all material
respects with the Securities Act and the Rules and Regulations. On the Effective
Date, the Registration Statement did not or will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. On the date of the
Prospectus, as amended or supplemented, as applicable, the Prospectus did not or
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Notwithstanding anything contained herein to the contrary, the
Company’s representations in this Section 2(b) will not extend to such
statements contained in or omitted from the Registration Statement or the
Prospectus, as amended or supplemented, that are primarily within the knowledge
of the Dealer Manager or any of the Dealers (as defined below) and are based
upon information furnished by the Dealer Manager in writing to the Company
specifically for inclusion therein.

(c)
No order preventing or suspending the use of any Preliminary Prospectus or the
Prospectus has been issued and no proceedings for that purpose are pending,
threatened or, to the knowledge of the Company, contemplated by the SEC; and, to
the knowledge of the Company, no order suspending the offering of the Shares in
any jurisdiction has been issued and no proceedings for that purpose have been
instituted or threatened or are contemplated.

(d)
The Shares have been duly authorized and, when issued and sold as contemplated
by the Prospectus and the Company’s charter, as amended and supplemented, and
upon payment therefor as provided in the Prospectus and this Agreement, the
Shares will be validly issued, fully paid and nonassessable and will conform to
the description thereof contained in the Prospectus.

(e)
The Company was duly formed under the laws of the State of Maryland and is
validly existing as a corporation in good standing under the laws of Maryland
with full power and authority to own its properties and conduct its business as
described in the Prospectus.

(f)
The Company intends to use the funds received from the sale of the Shares as set
forth in the Prospectus.

(g)
The Company has full legal right, power and authority to enter into this
Agreement and to perform the transactions contemplated hereby, except to the
extent that the enforceability of the indemnity provisions contained in Section
8 of this Agreement may be limited under applicable securities laws and to the
extent that the enforceability of this Agreement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws that affect
creditors’ rights generally or by equitable principles relating to the
availability of remedies.

(h)
The execution and delivery of this Agreement, the consummation of the
transactions contemplated herein and compliance with the terms of this Agreement
by the Company will not conflict with or constitute a default or violation under
any charter, bylaw, contract, indenture, mortgage, deed of trust, lease, rule,
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company, except to the extent that the enforceability of the indemnity
provisions contained in Section 8 of this Agreement may be limited under
applicable securities law and to the extent that the enforceability of this
Agreement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws that affect creditors’ rights generally or by equitable
principles relating to the availability of remedies.

(i)
No consent, approval, authorization or other order of any governmental authority
is required in connection with the execution or delivery by the Company of this
Agreement or the issuance and sale by the Company of the Shares, except as may
be required under the Securities Act and the Rules and Regulations thereunder,
by the Financial Industry Regulatory Authority (“FINRA”) or under applicable
state securities laws.

3.
Grant of Authority to the Dealer Manager.

(a)
Based on the representations and warranties contained in this Agreement, and
subject to the terms and conditions set forth in this Agreement, the Company
appoints you as the Dealer Manager and principal distributor for the Company
during the Offering Period (as defined in Section 3(b)) to find, on a “best
efforts” basis, purchasers for the Shares for cash through the distribution
channels contemplated herein and in the Prospectus, including the sale of Shares
for cash directly to clients and customers identified by the Company on the
terms and conditions stated herein and in the Prospectus.

(b)
The “Offering Period” shall mean that period during which Shares may be offered
for sale, commencing on the Effective Date of the Registration Statement (but in
no event prior to the Effective Date of the Registration Statement), during
which period offers and sales of the Shares shall occur continuously in the
jurisdictions in which the Shares are registered or qualified or exempt from
registration (as confirmed in writing by the Company to the Dealer Manager)
unless and until the Offering is terminated, provided that the Dealer Manager
and the Dealers will suspend or terminate offering Shares upon request of the
Company at any time and will resume offering Shares upon subsequent request of
the Company. The Offering Period shall in all events terminate upon the sale of
all of the Shares. Upon termination of the Offering Period, the Dealer Manager’s
appointment and this Agreement shall terminate without obligation on the part of
the Dealer Manager or the Company except as set forth in this Agreement.

(c)
You agree to use your best efforts to effect sales of the Shares on the terms
and conditions described herein and in the Prospectus and to form and manage a
selling group composed of soliciting broker/dealers (the “Dealers”), each of
which shall be a member of FINRA, and shall enter into a “Selected Dealer
Agreement” in substantially the form attached to this Agreement as Exhibit A.
The Company shall have the right to approve any material modifications or
addendums to the form of the Selected Dealer Agreement.

4.
Compensation and Fees.



(a)
Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, as Dealer
Manager you shall receive the following selling commissions from the Company
based on each Share sold by you or the Dealers to investors in the Company whose
subscriptions for Shares are accepted by the Company:

 
Selling Commissions






Distribution Channel
Class A Shares
Primary Offering Shares




DRP Shares
 
 
 
Sales through a Dealer earning transaction-based compensation


7.0%*


0.0%
Sales through all other distribution channels as described in the Prospectus
0.0%
0.0%
 
 
 
  Class T Shares


 
 
Sales through a Dealer earning transaction-based compensation
2.0%*
0.0%



* Except as set forth herein or in the “Plan of Distribution” section of the
Prospectus (as amended and supplemented), the Dealer Manager will reallow all of
its selling commissions attributable to a Dealer.
(b)
Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, as Dealer
Manager you shall receive the following dealer manager fee from the Company,
based on each Class A Share and Class T Share sold by you or the Dealers to
investors in the Company whose subscriptions for Shares are accepted by the
Company:



 
Dealer Manager Fee






Distribution Channel
Primary Offering Shares




DRP Shares
Class A Shares
 
 
Sales through a Dealer earning transaction-based compensation
3.0%*
0.0%
Sales through all other distribution channels as described in the Prospectus
3.0%*
0.0%
Class T Shares
 
 
Sales through a Dealer earning transaction-based compensation
3.0%*
0.0%
 
 
 

* Upon the terms set forth herein or in the Prospectus (as amended and
supplemented), the Dealer Manager may agree to reallow to any Dealer a portion
of its dealer manager fee pursuant to a Selected Dealer Agreement and a
marketing fee agreement.
(c)
Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, the Company
will pay to the Dealer Manager an annual distribution and shareholder servicing
fee in connection with sales of Class T Shares in the Primary Offering during
the term of this Agreement, payable for five years from the date on which such
Class T Share is issued for services and expenses related to the marketing, sale
and distribution of such Class T Shares and for providing shareholder services,
subject to the limitations set forth below. The annual distribution and
shareholder servicing fee of 1% of the purchase price per Class T Share (or,
once reported, the amount of the estimated net asset value per Class T Share)
will accrue daily as provided in the “The Plan of Distribution” section of the
Prospectus. The Company will pay the distribution and shareholder servicing fee
to the Dealer Manager monthly in arrears. The Dealer Manager may reallow all or
a portion of the distribution and shareholder servicing fee to the Dealer who
initially sold the Class T Shares giving rise to such distribution and
shareholder servicing fees to the extent the Selected Dealer Agreement with such
Dealer provides for such a reallowance. Notwithstanding, if the Dealer Manager
is notified that the Dealer who sold such Class T Shares is no longer the
broker-dealer of record with respect to such Class T Shares or is not in
compliance with the applicable terms of the Selected Dealer Agreement related to
the payment of the annual distribution and shareholder servicing fee, then such
Dealer’s entitlement to the distribution and shareholder servicing fee related
to such Class T Shares shall cease, and such Dealer shall not receive the
distribution and shareholder servicing fee for any portion of the month in which
such Dealer is not the broker dealer of record or otherwise not in compliance on
the last day of the month. Thereafter, such distribution and shareholder
servicing fee may be reallowed by the Dealer Manager to the then-current
broker-dealer of record of the Class T Shares, if any, if such broker-dealer of
record has entered into a Selected Dealer Agreement or similar servicing
agreement with the Dealer Manager that provides for such reallowance and is in
compliance with the applicable terms of such agreement related to the payment of
the distribution and shareholder servicing fee. The Dealer Manager may also
reallow some or all of the distribution and shareholder servicing fee to other
broker-dealers who provide services with respect to the Class T Shares pursuant
to a servicing agreement with the Dealer Manager to the extent such servicing
agreement provides for such reallowance, all in accordance with the terms of
such servicing agreement. In this regard, all determinations will be made by the
Dealer Manager in good faith in its sole discretion.

Notwithstanding anything to the contrary herein, the Company will cease paying
the distribution and shareholder servicing fee with respect to the Class T
Shares at the earliest of (i) the date after the termination of the Primary
Offering at which, in the aggregate, underwriting compensation from all sources,
including the distribution and shareholder servicing fee, equals 10% of the
gross proceeds from the Primary Offering, calculated by the Company with the
assistance of the Dealer Manager after the termination of the Primary Offering;
(ii) the date on which the Company lists its common stock on a national
securities exchange; and (iii) the date of a merger or other extraordinary
transaction in which the Company is a party and in which the Shares are
exchanged for cash or other securities.
A distribution and shareholder servicing fee will not be paid on (i) any Class A
Shares or (ii) Class T Shares issued under the DRP.


(d)
Upon the terms set forth in the Prospectus, reduced selling commissions will be
paid to the Dealer Manager and reduced per share selling prices shall be
recovered on large transactions of Class A Shares in accordance with the
following tables (based on the initial Primary Offering price of $10.00 per
Class A Share), which may be amended and supplemented by the Prospectus:



Dollar Volume Class A Shares Purchased
 
Sales Commissions (Based on $10.00 
Price Per Share)
Price Per Share to 
Investor
$2,500
to
$
499,999


7.00%
$10.00
$500,000
to


$999,999


6.00%
$9.90
$1,000,000
to


$1,999,999


5.00%
$9.80
$2,000,000
to


$2,999,999


4.00%
$9.70
$3,000,000
and above
3.00%
$9.60





The reduced selling price and selling commission will apply to the entire
purchase. All commission rates are calculated assuming a price per share of
$10.00 for Class A Shares. For example, a purchase of 250,000 Class A Shares in
a single transaction would result in a purchase price of $2,425,000 ($9.70 per
share) and selling commissions of $100,000.


Upon the terms set forth in the Prospectus, reduced selling commissions will be
paid to the Dealer Manager and reduced per share selling prices shall be
recovered on large transactions of Class T Shares in accordance with the
following tables (based on the initial Primary Offering price of $9.47 per Class
T Share), which may be amended and supplemented by the Prospectus:
 
Dollar Volume Class T Shares Purchased
 
Sales Commissions (Based on $9.47 
Price Per Share)
Price Per Share to 
Investor
$
2,500


to


$999,999


2.0%
$9.47
$
1,000,000


and above
 
1.0%
$9.38



The reduced selling price and selling commission will apply to the entire
purchase. All commission rates are calculated assuming a price per share of
$9.47 for Class T Shares. For example, a purchase of 250,000 Class T Shares in a
single transaction would result in a purchase price of $2,345,000 ($9.38 per
share) and selling commissions of $23,675.


(e)
As described in the Prospectus, the Dealer Manager agrees to sell up to 5% of
the Class A Shares in the Primary Offering to persons identified by the Company
pursuant to the Company’s “friends and family” program at a 10.0% discount. The
officers, directors and affiliates of the Company and investors designated by
the Company as buying under the “friends and family” program may subscribe to
Class A Shares for an initial subscription price of $9.00 (based on the initial
primary offering price of $10.00 per Class A Share), reflecting that selling
commissions and the dealer manager fee will not be payable to you in connection
with these purchases. The Dealer Manager agrees to work together with the
Company to implement this program and to execute sales under the program
according to the procedures agreed upon by the Dealer Manager and the Company.



(f)
In addition, as described in the Prospectus, the Dealer Manager may sell Class A
Shares to Dealers, their retirement plans, their representatives and the family
members, IRAs and the qualified plans of their representatives at a 7.0%
discount. Such purchasers may subscribe to Class A Shares for an initial
purchase price of $9.30 per share (based on the initial primary offering price
of $10.00 per Class A Share), reflecting that selling commissions will not be
payable in connection with these purchases in consideration of the services
rendered by such Dealers and representatives in the Offering. For purposes of
this discount, a family member includes such person’s spouse, parent, child,
sibling, mother- or father-in-law, son- or daughter-in law or brother- or
sister-in-law.



(g)
The Company will also reimburse the Dealer Manager for all items of underwriter
compensation referenced in the Prospectus, if any, to the extent the Prospectus
indicates that they will be paid by the Company, provided that (i) total
underwriting compensation may not exceed 10% of gross proceeds from the Offering
(excluding proceeds from the offering of Shares pursuant to the DRP), and (ii)
total organization and offering expenses may not exceed 15% of gross proceeds
from the Offering. In accordance with FINRA Rule 2310, the Company shall also
pay directly or reimburse the Dealer Manager for bona fide invoiced due
diligence expenses of the Dealers and non-participating broker dealers, subject
to the cap on organization and offering expenses described above.



(h)
Notwithstanding the foregoing, no commissions, payments or amounts whatsoever
will be paid to the Dealer Manager under this Section 4 unless or until the
Company has accepted the respective subscription in accordance with the terms of
the subscription agreement and such investor has been admitted as a stockholder
of the Company. Further, until the Company raises $2 million in the Offering
(the “Minimum Offering”), investments will be held in escrow and no commissions,
payments or amounts whatsoever will be paid thereon to the Dealer Manager under
this Section 4 unless and until the Minimum Offering has been reached, and then
only with respect to such investments from investors as are released to the
Company from such escrow. Until the Company raises $50 million in the Offering
(the “Pennsylvania Minimum”), investments from Pennsylvania investors will be
held in a separate escrow and no commissions, payments or amounts whatsoever
will be paid thereon to the Dealer Manager under this Section 4 unless and until
the Pennsylvania Minimum has been reached, and then only with respect to such
investments from Pennsylvania investors as are released to the Company from such
escrow. Until the Company raises $20 million in the Offering (the “Washington
Minimum”), investments from Washington investors will be held in a separate
escrow and no commissions, payments or amounts whatsoever will be paid thereon
to the Dealer Manager under this Section 4 unless and until the Washington
Minimum has been reached, and then only with respect to such investments from
Washington investors as are released to the Company from such escrow. Until the
Company raises $2.5 million in the Offering (the “New York Minimum”),
investments from New York investors will be held in a separate escrow and no
commissions, payments or amounts whatsoever will be paid thereon to the Dealer
Manager under this Section 4 unless and until the New York Minimum has been
reached, and then only with respect to such investments from New York investors
as are released to the Company from such escrow. If the Minimum Offering is not
reached within the time period specified in the Prospectus, investments will be
returned to the investors in accordance with the Prospectus. If the Pennsylvania
Minimum is not obtained within the time period specified in the Prospectus, the
investments from Pennsylvania investors will be returned or held for subsequent
escrow periods in accordance with the Prospectus. If the Washington Minimum is
not obtained within the time period specified in the Prospectus, the investments
from Washington investors will be returned or held for subsequent escrow periods
in accordance with the Prospectus. If the New York Minimum is not reached within
the time period specified in the Prospectus, the investments from New York
investors will be returned to New York investors in accordance with the
Prospectus.



(i)
The Company will not be liable or responsible to any Dealer for direct payment
of commissions, dealer manager fees or distribution and shareholder servicing
fees to such Dealer; it is the sole and exclusive responsibility of the Dealer
Manager for payment of commissions, reallowance of dealer manager fees and
distribution and shareholder servicing fees to Dealers. Notwithstanding the
above, at its discretion, the Company may act as agent of the Dealer Manager by
making direct payment of commissions, reallowance of dealer manager fees or
distribution and shareholder servicing fees to such Dealers without incurring
any liability therefor.



5.
Covenants of the Company. The Company covenants and agrees with the Dealer
Manager that:



(a)
It will, at no expense to the Dealer Manager, furnish the Dealer Manager with
such number of printed copies of the Registration Statement, including all
amendments and exhibits thereto, as the Dealer Manager may reasonably request.
It will similarly furnish to the Dealer Manager and others designated by the
Dealer Manager as many copies as the Dealer Manager may reasonably request in
connection with the offering of the Shares of: (a) the Prospectus, including any
amendments and supplements thereto and (b) this Agreement.



(b)
The Company will prepare and file with the appropriate regulatory authorities,
on behalf of and at no expense to the Dealer Manager, the printed sales
literature or other materials authorized by the Company to be used in the
Offering (“Authorized Sales Materials”). In addition, the Company will furnish
the Dealer Manager and others designated by the Dealer Manager, at no expense to
the Dealer Manager, with such number of printed copies of Authorized Sales
Materials as the Dealer Manager may reasonably request.



(c)
The Company will furnish such information and execute and file such documents as
may be necessary for it to qualify the Shares for offer and sale under the
securities laws of such jurisdictions as the Dealer Manager may reasonably
designate and will file and make in each year such statements and reports as may
be required. The Company will furnish to the Dealer Manager upon request a copy
of such papers filed by the Company in connection with any such qualification.



(d)
The Company will: (a) file every amendment or supplement to the Registration
Statement or the Prospectus that may be required by the SEC or any state
securities administration and (b) if at any time the SEC shall issue any stop
order suspending the effectiveness of the Registration Statement or any state
securities administration shall issue any order or take other action to suspend
or enjoin the sale of the Shares, it will promptly notify the Dealer Manager.



(e)
If at any time when a Prospectus is required to be delivered under the
Securities Act and the Rules and Regulations thereunder any event occurs as a
result of which, in the opinion of either the Company or the Dealer Manager, the
Prospectus would include an untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in view of the
circumstances under which they were made, not misleading, the Company will
promptly notify the Dealer Manager thereof (unless the information shall have
been received from the Dealer Manager) and will prepare an amendment or
supplement to the Prospectus that will correct such statement or omission.



(f)
It will comply with all requirements imposed upon it by the Securities Act and
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), by the
rules and regulations of the SEC promulgated thereunder and by all securities
laws and regulations of those states in which an exemption has been obtained or
qualification of the Shares has been effected, to permit the continuance of
offers and sales of the Shares in accordance with the provisions hereof and of
the Prospectus.



(g)
The Company will pay all expenses incident to the performance of its obligations
under this Agreement, including (a) the preparation, filing and printing of the
Registration Statement as originally filed and of each amendment thereto, (b)
the preparation, printing and delivery to the Dealer Manager of this Agreement,
the Selected Dealer Agreement and such other documents as may be required in
connection with the offer, sale, issuance and delivery of the Shares, (c) the
fees and disbursements of the Company’s counsel, accountants and other advisors,
(d) the fees and expenses related to the review of the terms and fairness of the
Offering by FINRA, (e) the fees and expenses related to the registration and
qualification of the Shares under federal and state securities laws, including
the fees and disbursements of counsel in connection with the preparation of any
Blue Sky survey and any supplement thereto, (f) the printing and delivery to the
Dealer Manager of copies of any Preliminary Prospectus and the Prospectus,
including any amendments and supplements thereto, (g) the fees and expenses of
any registrar or transfer agent in connection with the Shares and (h) the costs
and expenses of the Company relating to the preparation and printing of any
Authorized Sales Materials and Company-approved investor presentations
undertaken in connection with the marketing of the Shares, including, without
limitation, expenses associated with the production of slides and graphics, fees
and expenses of any consultants engaged in connection with presentations with
the prior approval of the Company and travel and lodging expenses of the
representatives of the Company and any such consultants.



(h)
The Company will disclose a per share estimated value of the Shares and related
information in accordance with the applicable requirements of FINRA Rule
2310(b)(5).



6.
Representations and Warranties of the Dealer Manager. You, as the Dealer
Manager, represent and warrant to the Company that:



(a)
The Dealer Manager is a member in good standing of FINRA and a broker-dealer
registered as such under the Exchange Act. The Dealer Manager and its employees
and representatives have all required licenses and registrations to act under
this Agreement.



(b)
The Dealer Manager represents and warrants to the Company and each person that
signs the Registration Statement that the information under the caption “Plan of
Distribution” in the Prospectus, as amended and supplemented, and all other
information furnished and to be furnished to the Company by the Dealer Manager
in writing expressly for use in the Registration Statement, any Preliminary
Prospectus or the Prospectus, does not and will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.



7.
Covenants of the Dealer Manager. The Dealer Manager covenants and agrees with
the Company that:



(a)
In connection with the Dealer Manager’s participation in the offer and sale of
Shares (including, without limitation, any resales and transfers of Shares), the
Dealer Manager will comply, and in its agreements with Dealers will require that
the Dealers comply, with all requirements and obligations imposed upon any of
them by (a) the Securities Act, the Exchange Act and the rules and regulations
of the SEC promulgated under both such acts, including the obligation to deliver
a copy of the Prospectus as amended or supplemented; (b) all applicable state
securities laws and regulations as from time to time in effect; (c) the
applicable rules of FINRA, including, but not in any way limited to, FINRA Rule
2121, FINRA Rule 2310 and FINRA Rule 5141; (d) all applicable rules and
regulations relating to the suitability of the investors, including, without
limitation, the provisions of Articles III.C and III.E of the Statement of
Policy regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc. (“NASAA Guidelines”); (e) any other state and
federal laws and regulations applicable to the Offering, the sale of Shares or
the activities of the Dealer Manager pursuant to this Agreement, including
without limitation the privacy standards and requirements of state and federal
laws, including the Gramm-Leach-Bliley Act of 1999, and the laws governing money
laundering abatement and anti-terrorist financing efforts, including the
applicable rules of the SEC and FINRA, the Bank Secrecy Act, as amended, the USA
Patriot Act of 2001 and regulations administered by the Office of Foreign Asset
Control at the Department of the Treasury; and (f) this Agreement and the
Prospectus as amended and supplemented.



(b)
The Dealer Manager will not offer the Shares, and in its agreements with Dealers
will require that the Dealers not offer Shares, in any jurisdiction unless and
until (a) the Dealer Manager has been advised by the Company in writing that the
Shares are either registered in accordance with, or exempt from, the securities
laws of such jurisdiction and (b) the Dealer Manager and any Dealer offering
Shares in such jurisdiction have all required licenses and registrations to
offer Shares in that jurisdiction.



(c)
The Dealer Manager will make, and in its agreements with Dealers will require
that Dealers make, no representations concerning the Offering except as set
forth in the Prospectus as amended and supplemented and in the Authorized Sales
Materials.



(d)
The Dealer Manager will offer Shares, and in its agreements with Dealers will
require that the Dealers offer Shares, only to persons who meet the financial
qualification and suitability standards set forth in the Prospectus as amended
and supplemented or in any suitability letter or memorandum sent to the Dealer
Manager by the Company. The Dealer Manager further agrees that the Company, in
its sole and absolute discretion, may accept or reject any subscription, in
whole or in part, for any reason whatsoever and no commission, dealer manager
fee or distribution and shareholder servicing fee will be paid to the Dealer
Manager with respect to the portion of any subscription that is rejected.

    
The Dealer Manager shall maintain, or in its agreements with Dealers shall
require the Dealers to maintain, for at least six (6) years, a record of the
information obtained to determine that an investor meets the financial
qualification and suitability standards imposed on the offer and sale of the
Shares (both at the time of the initial subscription and at the time of any
additional subscriptions, including initial enrollments and increased
participations in the DRP).


In making these determinations as to financial qualification and suitability,
the Dealer Manager may rely on representations from (i) investment advisers who
are not affiliated with a Dealer or (ii) banks acting as trustees or
fiduciaries. With respect to the Dealer Manager’s obligation to maintain records
of an investor’s financial qualification and suitability, the Company agrees
that the Dealer Manager can satisfy its obligations by contractually requiring
such information to be maintained by the investment advisers or banks discussed
in the preceding sentence.


(e)
Except for Authorized Sales Materials, the Company has not authorized the use of
any supplemental literature or sales material in connection with the Offering
and the Dealer Manager agrees not to use any such material that has not been
authorized by the Company. The Dealer Manager further agrees (a) not to deliver
any Authorized Sales Materials to any person unless it is accompanied or
preceded by the Prospectus as amended and supplemented, (b) not to show or give
to any investor or prospective investor or reproduce any material or writing
that is supplied to it by the Company and marked “broker-dealer use only” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public and (c) not to show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing that is supplied to it by the Company if such material bears a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public in such jurisdiction.



(f)
The Dealer Manager agrees to be bound by the terms of the Escrow Agreement dated
[ ], 2016, among UMB Bank, N.A., as escrow agent, the Dealer Manager and the
Company, a copy of which is attached hereto as Exhibit C and the Dealer Manager
further agrees that it will not represent or imply that UMB Bank, N.A., as the
escrow agent identified in the Prospectus, has investigated the desirability or
advisability of an investment in the Company or has approved, endorsed or passed
upon the merits of the Shares or of the Company, nor will the Dealer Manager use
the name of said escrow agent in any manner whatsoever in connection with the
offer or sale of the Shares other than by acknowledgment that it has agreed to
serve as escrow agent.



(g)
The Dealer Manager will provide the Company with such information relating to
the offer and sale of the Shares by it as the Company may from time to time
reasonably request or as may be requested to enable the Company to prepare such
reports of sale as may be required to be filed under applicable federal or state
securities laws.



(h)
The Dealer Manager will permit a Dealer to participate in the Offering only if
such Dealer is a member of FINRA.



(i)
The Dealer Manager will pay all expenses incident to the performance of your
obligations under this Agreement, including the formation and management of the
selling group and the fees and expenses of your own counsel and accountants,
even if the Offering is not successfully completed.



8.    Indemnification.


(a)
To the extent permitted by the Company’s charter and the provisions of Article
II.G of the NASAA Guidelines, and subject to the limitations below, the Company
will indemnify and hold harmless the Dealers and the Dealer Manager, their
officers and directors and each person, if any, who controls such Dealer or
Dealer Manager within the meaning of Section 15 of the Securities Act (the
“Indemnified Persons”) from and against any losses, claims, damages or
liabilities (“Losses”), joint or several, to which such Indemnified Persons may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement or alleged untrue statement of a material fact
contained (i) in the Registration Statement, the Prospectus, any Preliminary
Prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or (ii) in any blue sky
application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Shares for sale
under the securities laws of any jurisdiction or based upon written information
furnished by the Company under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or (iii) in any Authorized Sales Materials, or (b) the omission or
alleged omission to state in the Registration Statement, the Prospectus, any
Preliminary Prospectus used prior to the effective date of the Registration
Statement or any post-effective amendment or supplement to any of them or in any
Blue Sky Application or Authorized Sales Materials a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company will
reimburse each Indemnified Person for any legal or other expenses reasonably
incurred by such Indemnified Person in connection with investigating or
defending such Loss.



Notwithstanding the foregoing provisions of this Section 8(a), the Company will
not be liable in any such case to the extent that any such Loss or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
written information furnished (x) to the Company by the Dealer Manager or (y) to
the Company or the Dealer Manager by or on behalf of any Dealer specifically for
use in the Registration Statement, the Prospectus, any Preliminary Prospectus
used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them, any Blue Sky Application
or any Authorized Sales Materials, and, further, the Company will not be liable
in any such case if it is determined that such Dealer or the Dealer Manager was
at fault in connection with the Loss, expense or action.


The foregoing indemnity agreement of this Section 8(a) is subject to the further
condition that, insofar as it relates to any untrue statement, alleged untrue
statement, omission or alleged omission made in the Prospectus (or amendment or
supplement thereto) that was eliminated or remedied in any subsequent amendment
or supplement thereto, such indemnity agreement shall not inure to the benefit
of an Indemnified Party from whom the person asserting any Losses purchased the
Shares that are the subject thereof, if a copy of the Prospectus as so amended
or supplemented was not sent or given to such person at or prior to the time the
subscription of such person was accepted by the Company, but only if a copy of
the Prospectus as so amended or supplemented had been supplied to the Dealer
Manager or the Dealer prior to such acceptance.


(b)
The Dealer Manager will indemnify and hold harmless the Company, its officers
and directors (including any person named in the Registration Statement, with
his consent, who is about to become a director), each other person who has
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act (the “Company
Indemnified Persons”), from and against any Losses to which any of the Company
Indemnified Persons may become subject, under the Securities Act, the Exchange
Act or otherwise, insofar as such Losses (or actions in respect thereof) arise
out of or are based upon (a) any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement, the Prospectus, any
Preliminary Prospectus used prior to the effective date of the Registration
Statement or any post-effective amendment or supplement to any of them or in any
Blue Sky Application or Authorized Sales Materials; or (b) the omission or
alleged omission to state in the Registration Statement, the Prospectus, any
Preliminary Prospectus used prior to the effective date of the Registration
Statement or any post-effective amendment or supplement to any of them or in any
Blue Sky Application or Authorized Sales Materials a material fact required to
be stated therein or necessary to make the statements therein not misleading,
provided that clauses (a) and (b) apply, to the extent, but only to the extent,
that such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Dealer Manager specifically for use with reference to the Dealer Manager in
the preparation of the Registration Statement, the Prospectus, any Preliminary
Prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or in preparation of any
Blue Sky Application or Authorized Sales Materials; or (c) any use of sales
literature not authorized or approved by the Company or any use of
"broker-dealer use only" materials with members of the public by the Dealer
Manager in the offer and sale of the Shares or any use of sales literature in a
particular jurisdiction if such material bears a legend denoting that it is not
to be used in connection with the sale of Shares to members of the public in
such jurisdiction; or (d) any untrue statement made by the Dealer Manager or its
representatives or agents or omission to state a fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading in connection with the offer and sale of the Shares; or (e) any
material violation of this Agreement; or (f) any failure to comply with
applicable laws governing privacy issues, money laundering abatement and
anti-terrorist financing efforts, including applicable rules of the SEC, FINRA
and the USA PATRIOT Act of 2001; or (g) any other failure to comply with
applicable rules of FINRA or federal or state securities laws and the rules and
regulations promulgated thereunder. The Dealer Manager will reimburse the
aforesaid parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending such Loss, expense or action. This
indemnity agreement will be in addition to any liability that the Dealer Manager
may otherwise have.



(c)
Each Dealer severally will indemnify and hold harmless the Company, the Dealer
Manager, each of their respective officers and directors (including any person
named in the Registration Statement, with his consent, who is about to become a
director), each other person who has signed the Registration Statement and each
person, if any, who controls the Company or the Dealer Manager within the
meaning of Section 15 of the Securities Act (the “Dealer Indemnified Persons”)
from and against any Losses to which a Dealer Indemnified Person may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Losses (or actions in respect thereof) arise out of or are based upon (a)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in any Blue Sky Application or
Authorized Sales Materials; or (b) the omission or alleged omission to state in
the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in any Blue Sky Application or
Authorized Sales Materials a material fact required to be stated therein or
necessary to make the statements therein not misleading, provided that clauses
(a) and (b) apply, to the extent, but only to the extent, that such untrue
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company or the Dealer Manager by or on behalf of
the Dealer specifically for use with reference to the Dealer in the preparation
of the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in preparation of any Blue Sky
Application or Authorized Sales Materials; or (c) any use of sales literature
not authorized or approved by the Company or any use of “broker-dealer use only”
materials with members of the public by the Dealer in the offer and sale of the
Shares or any use of sales literature in a particular jurisdiction if such
material bears a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public in such jurisdiction; or (d) any
untrue statement made by the Dealer or its representatives or agents or omission
to state a fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading in connection with the
offer and sale of the Shares; or (e) any material violation of this Agreement or
the Selected Dealer Agreement entered into between the Dealer Manager and the
Dealer; or (f) any failure to comply with applicable laws governing privacy
issues, money laundering abatement and anti-terrorist financing efforts,
including applicable rules of the SEC, FINRA and the USA PATRIOT Act of 2001; or
(g) any other failure to comply with applicable rules of FINRA or federal or
state securities laws and the rules and regulations promulgated thereunder. Each
such Dealer will reimburse each Dealer Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss, expense or action. This indemnity agreement will be in
addition to any liability that such Dealer may otherwise have.



(d)
Promptly after receipt by an indemnified party under this Section 8 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this Section
8, notify in writing the indemnifying party of the commencement thereof. The
failure of an indemnified party to so notify the indemnifying party will relieve
the indemnifying party from any liability under this Section 8 as to the
particular item for which indemnification is then being sought, but not from any
other liability that it may have to any indemnified party. In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of the commencement thereof, the indemnifying party will be entitled, to
the extent it may wish, jointly with any other indemnifying party similarly
notified, to participate in the defense thereof, with separate counsel. Such
participation shall not relieve such indemnifying party of the obligation to
reimburse the indemnified party for reasonable legal and other expenses (subject
to Section 8(e)) incurred by such indemnified party in defending itself, except
for such expenses incurred after the indemnifying party has deposited funds
sufficient to effect the settlement, with prejudice, of the claim in respect of
which indemnity is sought. Any such indemnifying party shall not be liable to
any such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party. Any indemnified party
shall not be bound to perform or refrain from performing any act pursuant to the
terms of any settlement of any claim or action effected without the consent of
such indemnified party.



(e)
The indemnifying party shall pay all legal fees and expenses of the indemnified
party in the defense of such claims or actions; provided, however, that the
indemnifying party shall not be obliged to pay legal expenses and fees to more
than one law firm in connection with the defense of similar claims arising out
of the same alleged acts or omissions giving rise to such claims notwithstanding
that such actions or claims are alleged or brought by one or more parties
against more than one indemnified party. If such claims or actions are alleged
or brought against more than one indemnified party, then the indemnifying party
shall only be obliged to reimburse the expenses and fees of the one law firm
that has been selected by a majority of the indemnified parties against which
such action is finally brought; and in the event a majority of such indemnified
parties are unable to agree on which law firm for which expenses or fees will be
reimbursable by the indemnifying party, then payment shall be made to the first
law firm of record representing an indemnified party against the action or
claim. Such law firm shall be paid only to the extent of services performed by
such law firm and no reimbursement shall be payable to such law firm on account
of legal services performed by another law firm.



9.
Representations and Agreements to Survive Delivery.



(a)
The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Agreement shall remain operative and in full
force and effect regardless of (a) any investigation made by or on behalf of the
Dealer Manager or any Dealer or any person controlling the Dealer Manager or any
Dealer or by or on behalf of the Company or any person controlling the Company
and (b) the acceptance of any payment for the Shares.



(b)
The respective agreements and obligations of the Company and the Dealer Manager
set forth in Sections 4, 5(g), 7(a), 7(d), 7(f), 7(g), 8 through 10, 14, 18, 19
and 22 shall remain operative and in full force and effect regardless of (a) any
investigation made by or on behalf of the Dealer Manager or any Dealer or any
person controlling the Dealer Manager or any Dealer or by or on behalf of the
Company or any person controlling the Company, (b) the acceptance of any payment
for the Shares and (c) the termination of this Agreement.



10.    Termination.


(a)
Any party to this Agreement shall have the right to terminate this Agreement on
60 days’ written notice or immediately upon notice to the other party in the
event that such other party shall have failed to comply with any material
provision hereof. If not sooner terminated, the Dealer Manager’s agency and this
Agreement shall terminate upon termination of the Offering Period without
obligation on the part of the Dealer Manager or the Company, except as set forth
in this Agreement. Upon termination of this Agreement, (i) the Company shall pay
to the Dealer Manager all accrued amounts payable under Section 4 hereof at such
time as such amounts become payable and (ii) the Dealer Manager shall promptly
deliver to the Company all records and documents in its possession that relate
to the Offering and that are not designated as “dealer” copies.



(b)
The terms of this Agreement shall be extended to cover offerings of additional
shares of the Company’s common stock pursuant to the DRP which are offered
pursuant to a separate registration statement (a “DRP Registration Statement”)
and prospectus contained therein.  Upon the effectiveness of such DRP
Registration Statement, this Agreement shall automatically be deemed to cover
the offering of such DRP shares, and the terms “Shares,” “Offering,”
“Registration Statement” and “Prospectus” set forth herein shall be deemed to
include the newly registered DRP shares, the DRP Registration Statement and the
prospectus contained in the DRP Registration Statement, as applicable, as such
DRP Registration Statement and prospectus may be amended or supplemented from
time to time.



11.
Notices.



All notices or communications under this Agreement, except as otherwise
specifically provided, shall be in writing and shall be deemed given or
delivered: (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder; in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:


If to the Company:


Resource Apartment REIT III, Inc.
1845 Walnut Street,  18th Floor
Philadelphia, Pennsylvania 19103


If to the Dealer Manager:


Resource Securities, Inc.
1845 Walnut Street,  18th Floor
Philadelphia, Pennsylvania 19103


Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 11.


12.
Format of Checks/Escrow Agent. Pending receipt and acceptance by the Company of
the Minimum Offering proceeds of $2,000,000 as described in Section 4(h) of this
Agreement:



(a)
The Company and you and the Dealers, including customer carrying broker/dealers,
agree that all subscribers shall be instructed to make their checks or wire
transfers payable solely to the Escrow Agent as agent for the Company as follows
“UMB Bank, N.A., as Escrow Agent for Resource Apartment REIT III, Inc.” Further,
until the Pennsylvania Minimum, Washington Minimum and New York Minimum,
respectively, has been achieved, all Pennsylvania, Washington and New York
subscribers, respectively, shall be instructed to make their checks or wire
transfers payable solely to the Escrow Agent as agent for the Company as
follows: “UMB Bank, N.A., as Escrow Agent for Resource Apartment REIT III, Inc.”



(b)
You agree and shall require the Dealers to agree to comply with Rule 15c2-4
adopted under the Exchange Act. In addition, for identification purposes, wire
transfers should reference the subscriber’s name and the account number of the
escrow account for the Company.



(c)
If you receive a check not conforming to the foregoing instructions, then you
shall return the check to the Dealer not later than noon of the next business
day following its receipt by you. The Dealer shall then return the check
directly to the subscriber not later than noon of the next business day
following its receipt from you. Checks received by you or a Dealer which conform
to the foregoing instructions shall be transmitted by you under Section 13
“Transmittal Procedures,” below.



13.
Transmittal Procedures. You and each Dealer shall transmit received investor
funds in accordance with the following procedures. For purposes of the
following, the term “Dealer” shall also include you as Dealer Manager when you
procure subscriptions from investors. For purposes of the following, the Minimum
Offering shall have been achieved upon receipt by the Dealer Manager of notice
from the Company that the Company’s Minimum Offering proceeds of $2,000,000 have
been received and accepted by the Company.



(a)    Where, pursuant to a Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks and subscription
documents will be transmitted by the end of the next business day following
receipt by the Dealer for deposit to the escrow agent for the Company or, after
the Minimum Offering has been achieved, to the Company, except for investments
from Pennsylvania, Washington and New York investors. The Dealer will transmit
checks and subscription documents from Pennsylvania investors for deposit to the
escrow agent for the Company or, after the Pennsylvania Minimum has been
achieved, to the Company, by the end of the next business day following receipt
by the Dealer. The Dealer will transmit checks and subscription documents from
Washington investors for deposit to the escrow agent for the Company or, after
the Washington Minimum has been achieved, to the Company, by the end of the next
business day following receipt by the Dealer. The Dealer will transmit checks
and subscription documents from New York investors for deposit to the escrow
agent for the Company or, after the New York Minimum has been achieved, to the
Company, by the end of the next business day following receipt by the Dealer.


(b)    Where, pursuant to a Dealer’s internal supervisory procedures, final
internal supervisory review is conducted at a different location, checks and
original subscription documents will be transmitted by the end of the next
business day following receipt by the Dealer to the office of the Dealer
conducting such final internal supervisory review (the “Final Review Office”).
The Final Review Office will in turn by the end of the next business day
following receipt by the Final Review Office, transmit such checks and
subscription documents for deposit to the escrow agent for the Company or, after
the Minimum Offering has been achieved, to the Company, except for investments
from Pennsylvania, Washington and New York investors. The Final Review Office
will transmit checks and subscription documents from Pennsylvania investors for
deposit to the escrow agent for the Company or, after the Pennsylvania Minimum
has been achieved, to the Company, by the end of the next business day following
receipt by the Final Review Office. The Final Review Office will transmit checks
and subscription documents from Washington investors for deposit to the escrow
agent for the Company or, after the Washington Minimum has been achieved, to the
Company, by the end of the next business day following receipt by the Final
Review Office. The Final Review Office will transmit checks and subscription
documents from New York investors for deposit to the escrow agent for the
Company or, after the New York Minimum has been achieved, to the Company, by the
end of the next business day following receipt by the Final Review Office.


(c)
Notwithstanding the above, the Dealer Manager may authorize certain Dealers that
are “$250,000 broker-dealers” to instruct their customers to make their checks
for Shares subscribed for payable directly to the Dealer or authorize a debit
from the customer’s account maintained with the Dealer for the amount of shares
subscribed for by the customer. In such case, the Dealer will collect the
proceeds of the subscribers’ checks and debits and wire funds to the escrow
agent or, if instructed by the Dealer Manager, issue a check for the aggregate
amount of the subscription proceeds made payable to the order of the escrow
agent, or if instructed by the Dealer Manager after the Minimum Offering,
Pennsylvania Minimum, Washington Minimum or New York Minimum, as applicable, has
been achieved, made payable to “Resource Apartment REIT III, Inc.” The
procedures for the transmittal of checks and wiring of funds of $250,000
broker-dealers will be set forth in the agreements between the $250,000
broker-dealer and the Dealer Manager.



14.
Parties; Assignment. This Agreement shall inure to the benefit of, and be
binding on, you, the Company and any respective successors and permitted
assigns. This Agreement shall also inure to the benefit of the indemnified
parties and their respective successors and permitted assigns to the extent set
forth in Section 8 hereof. This Agreement is intended to be and is for the sole
and exclusive benefit of the parties to this Agreement, including the Company,
and their respective successors and permitted assigns, and the indemnified
parties and their successors and permitted assigns, and for the benefit of no
other person. No other person shall have any legal or equitable right, remedy or
claim under or in respect of this Agreement. No purchaser of any of the Shares
from you or a Dealer shall be construed a successor or assign merely by reason
of the purchase. No party shall assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of the other
party.



15.
Relationship. Nothing in this Agreement shall be construed or interpreted to
constitute the Dealer Manager as an employee, agent or representative of, or in
association with or in partnership with, the Company; instead, this Agreement
shall only constitute the Dealer Manager as a dealer authorized by the Company
to sell and to manage the sale by others of the Shares according to the terms
set forth in the Registration Statement and the Prospectus as amended and
supplemented and in this Agreement.



16.
Effective Date. This Agreement is made effective between the parties as of the
date accepted by you as indicated by your signature to this Agreement.



17.
Entire Agreement, Waiver.



(a)
This Agreement constitutes the entire agreement between the Company and you, and
shall not be amended or modified in any way except by subsequent agreement
executed in writing by the Company and you, except as set forth in Sections 1
and 4 hereof. Neither party to this Agreement shall be liable or bound to the
other party by any agreement except as specifically set forth in this Agreement.



(b)
The Company and you may waive, but only in writing, any term, condition, or
requirement under this Agreement that is intended for its benefit. However, any
written waiver of any term or condition of this Agreement shall not operate as a
waiver of any other breach of that term or condition of this Agreement. Also,
any failure to enforce any provision of this Agreement shall not operate as a
waiver of that provision or any other provision of this Agreement.



18.    Complaints. The Company and you, as Dealer Manager, agree as follows:


(a)
to notify the other if either receives any written or otherwise documented
complaint from an investor in connection with the offer or sale of Shares by you
or a Dealer;



(b)
to cooperate with the other in resolving the complaint; and



(c)
to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Shares by you or a Dealer.



19.
Privacy. The Company and you each acknowledge that certain information made
available to the other under this Agreement may be deemed nonpublic personal
information under the Gramm-Leach-Bliley Act, other federal or state privacy
laws (as amended), and the rules and regulations promulgated thereunder, which
are referred to collectively, as the “Privacy Laws.” The Company and you agree
as follows:



(a)
not to disclose or use the information except as required to carry out each
party’s respective duties under this Agreement or as otherwise permitted by law
in the ordinary course of business;



(b)
to establish and maintain procedures reasonably designed to assure the security
and privacy of all the information; and



(c)
to cooperate with the other and provide reasonable assistance in ensuring
compliance with the Privacy Laws to the extent applicable to either or both the
Company and you.



20.
Anti-Money Laundering Provision. You represent and warrant to the Company, and
in your agreements with Dealers will require that the Dealers represent and
warrant to the Company, that each of you have in place and will maintain
suitable and adequate “know your customer” policies and procedures and that each
of you shall comply with all applicable laws and regulations regarding
anti-money laundering activity and shall provide such documentation to the
Company on written request.



21.
Severability. In the event that any court of competent jurisdiction declares
invalid any provision of this Agreement, such invalidity shall have no effect on
the other provisions of this Agreement, which shall remain valid and binding and
in full force and effect, and to that end the provisions of this Agreement shall
be considered severable.



22.
Governance. This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania; provided, however, that causes of action for violations of federal
or state securities laws shall not be governed by this Section 22.



23.
Acceptance. Please confirm your agreement to the terms and conditions set forth
above by signing and returning the enclosed duplicate copy of this Agreement to
the Company at the address set forth above. This Agreement may be executed in
any number of counterparts. Each counterpart, when executed and delivered, shall
be an original contract, but all counterparts, when taken together, shall
constitute one and the same agreement.



Very truly yours,


COMPANY


RESOURCE APARTMENT
REIT III, INC.,
a Maryland corporation


April 27, 2016        By:    /s/ Shelle Weisbaum    
Date
Shelle Weisbaum, Chief Legal Officer





DEALER MANAGER


RESOURCE SECURITIES, INC.,
a Delaware corporation




April 27, 2016        By:    /s/ Darshan V. Patel    
Date                Darshan V. Patel, President





FORM OF SELECTED DEALER AGREEMENT
WITH RESOURCE SECURITIES, INC.


TO:        




RE:
RESOURCE APARTMENT REIT III, INC.



Ladies and Gentlemen:


Resource Apartment REIT III, Inc. (the “Company”) is a corporation organized
under Maryland law. Class A shares and Class T shares of common stock of the
Company (individually, the “Class A Shares” and the “Class T Shares” and
collectively, the “Shares”) are being offered for sale as described in the
Prospectus (as defined in the Dealer Manager Agreement).


Our firm, Resource Securities, Inc. (the “Dealer Manager”) has entered into a
Dealer Manager Agreement (the “Dealer Manager Agreement”) with the Company for
offers and sales of the Shares pursuant to the terms therein, the form of which
is attached hereto as Exhibit A and incorporated in this Agreement by reference.
Under the Dealer Manager Agreement, the Dealer Manager has agreed to form a
group of FINRA member firms (the “Dealers”), which will obtain subscriptions for
Shares on a “best efforts” basis as provided in the Prospectus. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Dealer Manager Agreement.


You are invited to become one of the Dealers on a non-exclusive basis. By your
acceptance below you agree to act in that capacity and may offer the Shares to
your customers in accordance with the terms and conditions of this Agreement.
(choose one option by checking the applicable box):


Class A Shares Only Class T Shares Only Both Class A Shares and Class T Shares




1.    Dealer Manager Agreement.


By your acceptance of this Agreement, you will become one of the Dealers
referred to in the Dealer Manager Agreement and will be entitled and subject to
the provisions contained in such Dealer Manager Agreement related to the
Dealers, including the representations and warranties of the Company contained
in Section 2 of the Dealer Manager Agreement and the indemnification provisions
contained in Section 8 of the Dealer Manager Agreement, including specifically
the provisions of such Dealer Manager Agreement (Section 8(c)) wherein each
Dealer severally agrees to indemnify and hold harmless the Company, the Dealer
Manager and each of their officers and directors (including any person named in
the Registration Statement, with his consent, who is about to become a
director), each person who signed the Registration Statement and each person, if
any, who controls the Company and the Dealer Manager within the meaning of
Section 15 of the Securities Act of 1933, as amended (the “Securities Act”). The
indemnification agreements contained in Section 8 of the Dealer Manager
Agreement shall survive the termination of this Agreement and the Dealer Manager
Agreement.


2.    Submission of Orders.


Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to “UMB Bank, N.A., as Escrow Agent for Resource Apartment REIT
III, Inc.” or, after the Minimum Offering has been achieved, to the Company,
except with respect to Pennsylvania, Washington and New York investors. Checks
from Pennsylvania investors must be made payable to “UMB Bank, N.A., as Escrow
Agent for Resource Apartment REIT III, Inc.” until the Pennsylvania Minimum has
been achieved. Checks from Washington investors must be made payable to “UMB
Bank, N.A., as Escrow Agent for Resource Apartment REIT III, Inc.” until the
Washington Minimum has been achieved. Checks from New York investors must be
made payable to “UMB Bank, N.A., as Escrow Agent for Resource Apartment REIT
III, Inc.” until the New York Minimum has been achieved. The Dealer will return
any check it receives not conforming to the foregoing instructions directly to
such subscriber not later than noon of the next business day following its
receipt. Checks received by the Dealer that conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the following
methods:


Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks and subscription
documents will be transmitted by the end of the next business day following
receipt by the Dealer for deposit to the escrow agent for the Company or, after
the Minimum Offering has been achieved, to the Company, except for investments
from Pennsylvania, Washington and New York investors. The Dealer will transmit
checks and subscription documents from Pennsylvania investors for deposit to the
escrow agent for the Company or, after the Pennsylvania Minimum has been
achieved, to the Company, by the end of the next business day following receipt
by the Dealer. The Dealer will transmit checks and subscription documents from
Washington investors for deposit to the escrow agent for the Company or, after
the Washington Minimum has been achieved, to the Company, by the end of the next
business day following receipt by the Dealer. The Dealer will transmit checks
and subscription documents from New York investors for deposit to the escrow
agent for the Company or, after the New York Minimum has been achieved, to the
Company, by the end of the next business day following receipt by the Dealer.
    
Where, pursuant to the Dealer’s internal supervisory procedures, final internal
supervisory review is conducted at a different location, checks and subscription
documents will be transmitted by the end of the next business day following
receipt by the Dealer to the office of the Dealer conducting such final internal
supervisory review (the “Final Review Office”). The Final Review Office will in
turn by the end of the next business day following receipt by the Final Review
Office transmit such checks and subscription documents for deposit to the escrow
agent for the Company or, after the Minimum Offering has been achieved, to the
Company, except for investments from Pennsylvania, Washington and New York
investors. The Final Review Office will transmit checks and subscription
documents from Pennsylvania investors for deposit to the escrow agent for the
Company or, after the Pennsylvania Minimum has been achieved, to the Company, by
the end of the next business day following receipt by the Final Review Office.
The Final Review Office will transmit checks and subscription documents from
Washington investors for deposit to the escrow agent for the Company or, after
the Washington Minimum has been achieved, to the Company, by the end of the next
business day following receipt by the Final Review Office. The Final Review
Office will transmit checks and subscription documents from New York investors
for deposit to the escrow agent for the Company or, after the New York Minimum
has been achieved, to the Company, by the end of the next business day following
receipt by the Final Review Office.


3.    Pricing.


Except as otherwise provided in the “Plan of Distribution” section of the
Prospectus (as amended and supplemented), the Shares are to be sold at an
initial per Share cash price as follows:






Distribution Channel
Primary Offering  Shares




DRP Shares
Class A Shares
 
 
Sales through a Dealer earning transaction-based compensation
$10.00
$9.60
Sales through all other distribution channels as described in the Prospectus
$9.30
$9.60
Class T Shares
 
 
Sales through a Dealer earning transaction-based compensation
$9.47
$9.09
 
 
 



Upon the terms set forth in the Prospectus, pursuant to the Company’s volume
discount program, Class A Shares shall be sold at reduced prices in accordance
with the following tables (based on the initial Primary Offering price of $10.00
per Class A Share), which may be amended and supplemented by the Prospectus:


Dollar Volume Class A Shares Purchased
 
Price Per Share to 
Investor
$2,500
to
$
499,999


$10.00
$500,000
to


$999,999


$9.90
$1,000,000
to


$1,999,999


$9.80
$2,000,000
to


$2,999,999


$9.70
$3,000,000
and above
 
$9.60





The reduced selling price (and the applicable selling commission under the
volume discount program) will apply to the entire purchase. For example, a
purchase of 250,000 Class A Shares in a single transaction would result in a
purchase price of $2,425,000 ($9.70 per share).


Upon the terms set forth in the Prospectus, pursuant to the Company’s volume
discount program, Class T Shares shall be sold at reduced prices in accordance
with the following tables (based on the initial Primary Offering price of $9.47
per Class T Share), which may be amended and supplemented by the Prospectus:
 
Dollar Volume Class T Shares Purchased
 
Price Per Share to 
Investor
$
2,500


to


$999,999


$9.47
$
1,000,000


and above
 
$9.38



The reduced selling price (and the applicable selling commission under the
volume discount program) will apply to the entire purchase. For example, a
purchase of 250,000 Class T Shares in a single transaction would result in a
purchase price of $2,345,000 ($9.38 per share).
In addition, as described in the Prospectus, the Dealer Manager may sell Class A
Shares to the Dealer, its retirement plans, its representatives and the family
members, IRAs and the qualified plans of its representatives at a 7.0% discount.
Such purchasers may subscribe for Class A Shares at a purchase price of $9.30
per share (based on the initial primary offering price of $10.00 per Class A
Share), reflecting that selling commissions will not be payable in connection
with such purchases in consideration of the services rendered by the Dealer and
its representatives in the Offering. For purposes of these discounts, a family
member includes such person’s spouse, parent, child, sibling, mother- or
father-in-law, son- or daughter-in law or brother- or sister-in-law.


4.    Dealer’s Compensation.


Except for discounts described in this Section 4 or as otherwise provided in the
“Plan of Distribution” section of the Prospectus (as amended and supplemented),
the Dealer’s selling commission applicable to the public offering price of the
Class A Shares and Class T Shares sold by the Dealer, which it is authorized to
sell hereunder, is as follows:






 
Selling Commissions




Distribution Channel
Primary Offering  Shares




DRP
Class A Shares
 
 
Sales through a Dealer earning transaction-based compensation
7.0%
0.0%
Sales through all other distribution channels as discussed in the Prospectus
0.0%
0.0%
Class T Shares
 
 
Sales through a Dealer earning transaction-based compensation
2.0%
0.0%
 
 
 



    
The preceding commission (for the Dealer distribution channel) shall be adjusted
for sales of Class A Shares under the volume discount program in accordance with
the following table (based on the initial Primary Offering price of $10.00 per
Class A Share), which may be amended and supplemented by the Prospectus:


Dollar Volume Class A Shares Purchased
 
Sales Commissions (Based on $10.00 
Price Per Share)
$2,500
to
$
499,999


7.00%
$500,000
to


$999,999


6.00%
$1,000,000
to


$1,999,999


5.00%
$2,000,000
to


$2,999,999


4.00%
$3,000,000
and above
 
3.00%



The reduced selling commission will apply to the entire purchase. All commission
rates are calculated assuming a price per share of $10.00 for Class A Shares.
For example, a purchase of 250,000 Class A Shares in a single transaction would
result in selling commissions of $100,000.


The preceding commission (for the Dealer distribution channel) shall be adjusted
for sales of Class T Shares under the volume discount program in accordance with
the following table (based on the initial Primary Offering price of $9.47 per
Class T Share), which may be amended and supplemented by the Prospectus:
 
Dollar Volume Class T Shares Purchased
 
Sales Commissions (Based on $9.47 
Price Per Share)
Price Per Share to 
Investor
$
2,500


to


$999,999


2.0%
$9.47
$
1,000,000


and above
 
1.0%
$9.38



The reduced selling commission will apply to the entire purchase. All commission
rates are calculated assuming a price per share of $9.47 for Class T Shares. For
example, a purchase of 250,000 Class T Shares in a single transaction would
result in selling commissions of $23,675.


All selling commissions and dealer manager fees described below shall be based
on Shares sold by Dealer and accepted and confirmed by the Company, which
commission and dealer manager fees will be paid by the Dealer Manager. For these
purposes, a “sale of Shares” shall occur if and only if a transaction has closed
with a subscriber for Shares pursuant to all applicable offering and
subscription documents, payment for the Shares has been received by the Company
in full in the manner provided in Section 2 hereof, the Minimum Offering,
Pennsylvania Minimum, Washington Minimum and New York Minimum, as applicable,
have been achieved, the Company has accepted the subscription agreement of such
subscriber and the Company has thereafter distributed the commission and dealer
manager fee, as applicable, to the Dealer Manager in connection with such
transaction. The Dealer affirms that the Dealer Manager’s liability for
commissions and dealer manager fees payable is limited solely to the proceeds of
commissions or dealer manager fees, as applicable, receivable from the Company
and the Dealer hereby waives any and all rights to receive payment of
commissions and reallowance of dealer manager fees due until such time as the
Dealer Manager is in receipt of the commission or dealer manager fee, as
applicable, from the Company.


Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, the Company
will pay to the Dealer Manager an annual distribution and shareholder servicing
fee in connection with sales of Class T Shares in the Primary Offering, payable
for five years from the date on which such Class T Share is issued for services
and expenses related to the marketing, sale and distribution of such Class T
Shares and for providing shareholder services, subject to the limitations set
forth below. The Dealer Manager will reallow to Dealer the distribution and
shareholder servicing fee with respect to the Class T Shares sold in the Primary
Offering by the Dealer during the term of this Agreement as compensation for the
Dealer (i) acting as broker-dealer of record with respect to such Class T
Shares, and (ii) providing ongoing or regular account or portfolio maintenance
for the holder of such Class T Shares, assisting with recordkeeping, assisting
and processing distribution payments or providing other similar services as the
holder of such Class T Shares may reasonably require in connection with such
holder’s investment in Class T Shares. Notwithstanding, if the Dealer Manager is
notified that the Dealer is no longer the broker-dealer of record with respect
to such Class T Shares or no longer satisfies the conditions set forth in (ii)
above,
then the Dealer’s entitlement to the distribution and shareholder servicing fee
related to such Class T Shares shall cease, and the Dealer shall not receive the
distribution and shareholder servicing fee for any portion of the month in which
the Dealer is not eligible on the last day of the month. Thereafter, such
distribution and shareholder servicing fee may be reallowed by the Dealer
Manager to the then-current broker-dealer of record of the Class T Shares, if
any, if such broker-dealer of record has entered into a Selected Dealer
Agreement or similar servicing agreement with the Dealer Manager that provides
for such reallowance and such broker-dealer is in compliance with the
eligibility requirements set forth in such agreement. The Dealer Manager may
also reallow some or all of the distribution and shareholder servicing fee to
other broker-dealers who provide services with respect to the Class T Shares
pursuant to a servicing agreement with the Dealer Manager to the extent such
servicing agreement provides for such reallowance, all in accordance with the
terms of such servicing agreement. In this regard, all determinations will be
made by the Dealer Manager in good faith in its sole discretion.
Notwithstanding anything to the contrary herein, the Company will cease paying
the distribution and shareholder servicing fee with respect to the Class T
Shares, and the Dealer Manager will cease reallowing the distribution and
shareholder servicing fee to Dealer, at the earliest of (i) the date after the
termination of the Primary Offering at which, in the aggregate, underwriting
compensation from all sources, including the distribution and shareholder
servicing fee, equals 10% of the gross proceeds from the Primary Offering,
calculated by the Company with the assistance of the Dealer Manager after the
termination of the Primary Offering; (ii) the date on which the Company lists
its common stock on a national securities exchange; and (iii) the date of a
merger or other extraordinary transaction in which the Company is a party and in
which the Shares are exchanged for cash or other securities.


A distribution and shareholder servicing fee will not be paid on Class A Shares
or Class T Shares issued under the DRP.


In addition, upon the terms set forth herein or in the Prospectus (as amended
and supplemented), the Dealer Manager will reallow to Dealer a portion of its
dealer manager fee equal to 1.0% of the proceeds from Shares sold by Dealer in
the Primary Offering, based on $10.00 price per Class A Share or $9.47 price per
Class T Share, as applicable, or for Class A Shares or Class T Shares sold by
Dealer in the Primary Offering after the Company has established an estimated
net asset value per share, based on the new offering price per Class A Share or
Class T Share, as applicable, determined in accordance with the Prospectus (the
“Marketing Fee”), upon the terms and conditions set forth in an Appendix hereto,
provided that the Dealer Manager may adjust the amount of the reallowance, in
its sole discretion, based upon a number of factors including the number of
Shares sold by Dealer in this Offering, Dealer’s level of marketing support and
bona fide conference fees incurred, each as compared to those of the other
Dealers participating in the Offering.


The Dealer Manager or the Company will pay or reimburse bona fide invoiced due
diligence expenses of Dealer, provided, however, that the aggregate of such
reimbursements to Dealer and other broker-dealers, together with all other
organization and offering expenses, may not exceed 15% of the Company’s gross
proceeds from the Offering.


The parties hereby agree that the foregoing commissions, dealer manager fees and
distribution and shareholder servicing fees are not in excess of the usual and
customary distributors’ or sellers’ compensation received in the sale of
securities similar to the Shares, that Dealer’s interest in the Offering is
limited to such compensation from the Dealer Manager and Dealer’s indemnity
referred to in Section 8 of the Dealer Manager Agreement and that the Company is
not liable or responsible for the direct payment of such commissions, fees or
payments to the Dealer.


5.    Payment.


Payment of selling commissions or any reallowance of a portion of the dealer
manager fee or distribution and shareholder servicing fee will be made by the
Dealer Manager (or by the Company as provided in the Dealer Manager Agreement)
to the Dealer within 30 days of the receipt by the Dealer Manager of the
applicable payments from the Company. Dealer acknowledges that, if the Company
pays selling commissions or dealer manager fees to the Dealer Manager, the
Company is relieved of any obligation for selling commissions or dealer manager
fees, as applicable, to the Dealer. The Company may rely on and use the
preceding acknowledgment as a defense against any claim by the Dealer for
selling commissions or dealer manager fees the Company pays to Dealer Manager
but that Dealer Manager fails to remit to the Dealer. Payments will be made via
electronic transfer in accordance with the instructions that you provide on the
last page of this Agreement.


6.    Right to Reject Orders or Cancel Sales.


All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company. The Dealer agrees
that the Company, in its sole and absolute discretion, may accept or reject any
subscription, in whole or in part, for any reason whatsoever, and no commission
will be paid to the Dealer with respect to the portion of any subscription that
is rejected. Orders not accompanied by a subscription agreement with the
executed signature page and the required check in payment for the Shares may be
rejected. Issuance and delivery of the Shares will be made only after actual
receipt of payment therefor. If any check is not paid upon presentment, or if
the Company is not in actual receipt of clearinghouse funds or cash, certified
or cashier’s check or the equivalent in payment for the Shares, the Company
reserves the right to cancel the sale without notice. In the event an order is
rejected, canceled or rescinded for any reason, the Dealer agrees to return to
the Dealer Manager any commission or dealer manager fee theretofore paid with
respect to such order within 30 days thereafter and, failing to do so, the
Dealer Manager shall have the right to offset amounts owed against future
commissions or dealer manager fees due and otherwise payable to the Dealer.


7.    Covenants of the Dealer.


Dealer covenants and agrees with the Dealer Manager and the Company that:


(a)
Dealer will use its best efforts to sell the Shares for cash on the terms and
conditions set forth in this Agreement and the Prospectus as amended and
supplemented.



(b)
Dealer agrees not to rely upon the efforts of the Dealer Manager, which is
affiliated with the Company, in determining whether the Company has adequately
and accurately disclosed all material facts upon which to provide a basis for
evaluating the Company to the extent required by federal or state laws or FINRA.
Dealer further agrees to conduct its own investigation to make that
determination independent of the efforts of the Dealer Manager.



(c)
In connection with the Dealer’s participation in the offer and sale of Shares
(including, without limitation, all initial and additional subscriptions for
Shares and any resales and transfers of Shares), the Dealer will comply with all
requirements and obligations imposed upon it by (a) the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the SEC promulgated under both such acts; (b) all applicable
state securities laws and regulations as from time to time in effect; (c) the
applicable rules of FINRA, including, but not in any way limited to, FINRA Rule
2040, FINRA Rule 2121, FINRA Rule 2310 and FINRA Rule 5141; (d) all applicable
rules and regulations relating to the suitability of investors, including,
without limitation, the provisions of Articles III.C. and III.E of the Statement
of Policy regarding Real Estate Investment Trusts of the North American
Securities Administrators Association, Inc. (the “NASAA Guidelines”); (e) any
other state and federal laws and regulations applicable to the Offering, the
sale of Shares or the activities of the Dealer pursuant to this Agreement,
including without limitation the privacy standards and requirements of state and
federal laws, including the Gramm-Leach-Bliley Act of 1999, and the laws
governing money laundering abatement and anti-terrorist financing efforts,
including the applicable rules of the SEC and FINRA, the Bank Secrecy Act, as
amended, the USA Patriot Act of 2001, and regulations administered by the Office
of Foreign Asset Control at the Department of the Treasury; and (f) this
Agreement and the Prospectus as amended and supplemented.



(d)
The Dealer will not offer Shares in any jurisdiction unless and until (a) the
Dealer has been advised in writing by the Company or the Dealer Manager that the
Shares are either registered in accordance with, or exempt from, the securities
laws of such jurisdiction and (b) the Dealer has all required licenses and
registrations to offer shares in that jurisdiction.



(e)
The Dealer will offer Shares (both at the time of an initial subscription and at
the time of any additional subscription, including initial enrollments and
increased participations in the DRP) only to persons who meet the financial
qualifications and suitability standards set forth in the Prospectus as amended
or supplemented or in any suitability letter or memorandum sent to the Dealer by
the Company or the Dealer Manager. Nothing contained in this section shall be
construed to relieve the Dealer of the Dealer’s suitability obligations under
FINRA Rule 2111 or FINRA Rule 2310. Dealer shall not purchase any Shares for a
discretionary account without obtaining the prior written approval of Dealer’s
customer and his or her signature on a subscription agreement.



(f)
The Dealer agrees to comply with the record-keeping requirements imposed by (a)
federal and state securities laws and the rules and regulations thereunder, (b)
the applicable rules of FINRA and (c) the NASAA Guidelines, including the
requirement to maintain records (the “Suitability Records”) of the information
used to determine that an investment in Shares is suitable and appropriate for
each subscriber pursuant to the requirements of the jurisdiction in which such
purchaser is a resident, the suitability standards set forth in the Prospectus
and the subscription agreement for the Shares for a period of six years from the
date of the sale of the Shares. The Dealer further agrees to make the
Suitability Records available to the Dealer Manager and the Company upon request
and to make them available to representatives of the SEC and FINRA and
applicable state securities administrators upon the Dealer’s receipt of a
subpoena or other appropriate document request from such agency. Dealer agrees
that, prior to accepting a subscription for the Shares, it will inform the
prospective investor of all pertinent facts relating to the illiquidity and lack
of marketability of the Shares, as appropriate, during the term of the
investment.



(g)
The Dealer will provide the Dealer Manager with a copy of the Dealer’s policies
and procedures, including any subsequent amendments thereto, regarding expense
reimbursements to the Dealer’s registered representatives and related reporting
requirements to the Dealer.



(h)
The Dealer will provide the Dealer Manager with such information relating to the
offer and sale of the Shares by it as the Dealer Manager may from time to time
reasonably request or as may be requested to enable the Dealer Manager or the
Company, as the case may be, to prepare such reports of sale as may be required
to be filed under applicable federal or state securities laws and the rules and
regulations thereunder.



(i)
The Dealer agrees to be bound by the terms of the Escrow Agreement dated [ ],
2016, among UMB Bank, N.A., as escrow agent, the Dealer Manager and the Company,
a copy of which is attached hereto as Exhibit B and the Dealer further agrees
that it will not represent or imply that UMB Bank, N.A., as the escrow agent
identified in the Prospectus, has investigated the desirability or advisability
of an investment in the Company or has approved, endorsed or passed upon the
merits of the Shares or of the Company, nor will the Dealer use the name of said
escrow agent in any manner whatsoever in connection with the offer or sale of
the Shares other than by acknowledgment that it has agreed to serve as escrow
agent.



8.    Prospectus and Sales Literature.


Dealer is not authorized or permitted to give, and will not give, any
information or make any representation (written or oral) concerning the Shares
except as set forth in the Prospectus as amended and supplemented or in the
Authorized Sales Materials. The Dealer Manager will supply Dealer with
reasonable quantities of the Prospectus, including amendments of and supplements
to the Prospectus, and any Authorized Sales Materials, for delivery to
investors, and Dealer will deliver a copy of the Prospectus, including any
amendments and supplements thereto, as required by the Securities Act, the
Exchange Act and the rules and regulations promulgated under both. The Dealer
agrees that (a) it will deliver a copy of the Prospectus as amended and
supplemented to each investor to whom an offer is made prior to or
simultaneously with the first solicitation of an offer to sell the Shares to an
investor and (b) it will not send or give any Authorized Sales Materials to an
investor unless the Authorized Sales Materials are accompanied by or preceded by
the Prospectus as amended and supplemented.


Except for the Authorized Sales Materials, the Company has not authorized the
use of any supplemental literature or sales materials in connection with the
Offering and the Dealer agrees not to use any material unless it has been
authorized by the Company and provided to the Dealer by the Dealer Manager.
Dealer agrees that it will not show or give to any investor or prospective
investor or reproduce any material or writing that is supplied to it by the
Dealer Manager and marked “broker-dealer use only” or otherwise bearing a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public. Dealer agrees that it will not show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing that is supplied to it by the Dealer Manager if such material bears a
legend denoting that it is not to be used in connection with the sale of Shares
to members of the public in such jurisdiction. Dealer agrees that it will not
use in connection with the offer or sale of Shares any material or writing that
relates to another company supplied to it by the Company or the Dealer Manager
bearing a legend that states that such material may not be used in connection
with the offer or sale of any securities of the Company.


Dealer agrees to furnish a copy of the Prospectus (as amended and supplemented)
required for compliance with the provisions of federal and state securities laws
and the rules and regulations thereunder, including Rule 15c2-8 under the
Exchange Act. Regardless of the termination of this Agreement, Dealer will
deliver a Prospectus (as amended and supplemented) in transactions in the Shares
for a period of 90 days from the effective date of the Registration Statement or
such other period as may be required by the Exchange Act or the rules and
regulations thereunder.


9.    License and Association Membership.
        
Dealer represents and warrants to the Company and the Dealer Manager that it is
a properly registered or licensed broker-dealer, duly authorized to offer and
sell Shares under federal securities laws and regulations and the securities
laws and regulations of all states where it offers or sells Shares and that it
is a member of FINRA in good standing. This Agreement shall automatically
terminate if the Dealer ceases to be a member of FINRA in good standing or is
subject to a FINRA suspension or if the Dealer’s registration or license under
the Exchange Act or any state securities laws or regulations is terminated or
suspended; the Dealer agrees to notify the Dealer Manager immediately if any of
these events occur.


10.    Anti-Money Laundering Compliance Programs.


Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that the Dealer has established and implemented
an anti-money laundering and customer identification compliance program (“AML
Program”) in accordance with applicable laws and regulations, including federal
and state securities laws, applicable rules of FINRA, and the Bank Secrecy Act,
Title 31 U.S.C. Sections 5311-5355, as amended by the USA Patriot Act of 2001,
and related regulations (31 C.F.R. Part 103), and will continue to maintain its
AML Program consistent with applicable laws and regulations during the term of
this Agreement.


In accordance with these applicable laws and regulations and its AML Program,
Dealer agrees to verify the identity of its new customers; to maintain customer
records; to check the names of new customers against government watch lists,
including the Office of Foreign Asset Control’s (OFAC) list of Specially
Designated Nationals and Blocked Persons. Additionally, Dealer will monitor
account activity to identify patterns of unusual size or volume, geographic
factors and any other “red flags” described in the USA Patriot Act as potential
signals of money laundering or terrorist financing. Dealer will submit to the
Financial Crimes Enforcement Network any required suspicious activity reports
about such activity and further will disclose such activity to applicable
federal and state law enforcement when required by law. Upon request by the
Dealer Manager at any time, the Dealer hereby agrees to furnish (a) a copy of
its AML Program to the Dealer Manager for review, and (b) a copy of the findings
and any remedial actions taken in connection with Dealer’s most recent
independent testing of its AML Program. The Company and the Dealer Manager
reserve the right to reject account applications from new customers who fail to
provide necessary account information or who intentionally provide misleading
information.


11.
Representations and Agreements to Survive Delivery.



This Agreement shall become effective upon the execution hereof by the Dealer
and the receipt of this executed Agreement by the Dealer Manager. Dealer will
immediately suspend or terminate its offer and sale of Shares upon the request
of the Company or the Dealer Manager at any time and will resume its offer and
sale of Shares hereunder upon subsequent request of the Company or the Dealer
Manager. In addition to termination pursuant to Section 9, any party may
terminate this Agreement by written notice, which termination shall be effective
48 hours after such notice is given. Upon the sale of all of the Shares or the
termination of the Dealer Manager Agreement, this Agreement shall terminate
without obligation on the part of the Dealer or the Dealer Manager, except as
set forth in this Agreement. The indemnification agreements contained in Section
8 of the Dealer Manager Agreement shall survive the termination of this
Agreement and the Dealer Manager Agreement, and the respective agreements and
obligations of the Dealer Manager and the Dealer set forth in Sections 4, 5, 6,
7(b), 7(e), 7(f), 8 and 11 through 22 of this Agreement shall remain operative
and in full force and effect regardless of the termination of this Agreement.


This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer. Any such amendment shall be deemed accepted by the Dealer
upon the Dealer placing an order for the sale of Shares after it has received
such notice.


12.
Privacy Laws.



The Dealer Manager and Dealer (each referred to individually in this section as
a “party”) agree as follows:


(a)
Each party agrees to abide by and comply in all respects with (a) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLBA”) and
applicable regulations promulgated thereunder, (b) the privacy standards and
requirements of any other applicable federal or state law, including the Fair
Credit Reporting Act (“FCRA”) and (c) its own internal privacy policies and
procedures, each as may be amended from time to time.



(b)
Dealer shall not disclose nonpublic personal information (as defined under the
GLBA) of all customers who have opted out of such disclosures, except to service
providers (when necessary and as permitted under the GLBA) or as otherwise
required by applicable law;



(c)
Except as expressly permitted under the FCRA, Dealer shall not disclose any
information that would be considered a “consumer report” under the FCRA; and



(d)
Dealer shall be responsible for determining which customers have opted out of
the disclosure of nonpublic personal information by periodically reviewing and,
if necessary, retrieving a list of such customers (the “List”) to identify
customers that have exercised their opt-out rights. In the event either party
expects to use or disclose nonpublic personal information of any customer for
purposes other than servicing the customer, or as otherwise required by
applicable law, that party must first consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.



13.    Confidentiality of Due Diligence Information.


Dealer understands that the Company, Dealer Manager or third party due diligence
providers may from time to time furnish Dealer with certain information which is
non-public, confidential or proprietary in nature (the “Due Diligence
Information”) in connection with its due diligence obligations under FINRA rules
and federal securities laws. Dealer agrees that the Due Diligence Information
will be kept confidential and shall not, without the Company’s, the Dealer
Manager’s or such third party’s prior written consent, be disclosed by Dealer,
or by Dealer’s affiliates, agents, representatives or employees, in any manner
whatsoever, in whole or in part, and shall not be used by Dealer, its agents,
representatives or employees, other than in connection with Dealer’s due
diligence evaluation of the Offering. Dealer agrees to reveal the Due Diligence
Information only to its affiliates, agents, representatives and employees who
need to know the Due Diligence Information for the purpose of the due diligence
evaluation. Further, Dealer and its affiliates, agents, representatives and
employees will not disclose to any person the fact that the Due Diligence
Information has been made available to it.


The term “Due Diligence Information” shall not include information which (i) is
already in Dealer’s possession or in the possession of Dealer’s parent
corporation or affiliates, provided that such information is not known by Dealer
to be subject to another confidentiality agreement with or other obligation of
secrecy to the Company or another party; (ii) is or becomes generally available
to the public other than as a result of a disclosure by Dealer, its affiliates,
or their respective directors, officers, employees, agents, advisors and
representatives in violation of this agreement; (iii) becomes available to
Dealer or its affiliates on a non-confidential basis from a source other than
the Company or its advisors, provided that such source is not known by Dealer or
its affiliates to be bound by a confidentiality agreement with or other
obligation of secrecy to the Company or another party; or (iv) is independently
developed by Dealer or by its affiliates without use of the Due Diligence
Information.


Dealer agrees that its obligation of non-disclosure, non-use and confidentiality
of the Due Diligence Information as set forth herein shall terminate upon the
termination of the Offering.     


14.    Complaints.


The Dealer Manager and you agree as follows:


(a)
to notify the other if either receives any written or otherwise documented
complaint from an investor in connection with the offer or sale of Shares by
you;



(b)
to cooperate with the other in resolving the complaint; and



(c)
to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Shares by you.



15.
Notices.



(a)
Any communications from you shall be in writing addressed to the Dealer Manager
at 1845 Walnut Street, 18th Floor Philadelphia, Pennsylvania 19103.



(b)
Any notice from the Dealer Manager to you shall be deemed to have been duly
given if
e-mailed, mailed, faxed or delivered by overnight delivery to you at your
address shown below.



16.
Confirmation.



The Dealer Manager hereby acknowledges that the Dealer Manager has assumed the
duty to confirm on behalf of the Dealer all orders for purchases of Shares
accepted by the Company. Such confirmations will comply with the rules of the
SEC and FINRA and will comply with the applicable laws of such other
jurisdictions to the extent that the Dealer Manager is advised of such laws in
writing by the Dealer.


17.
Entire Agreement, Waiver.



(a)
This Agreement constitutes the entire agreement between the Dealer Manager and
you, and shall not be amended or modified in any way except by subsequent
agreement executed in writing by the Dealer Manager and you. Neither party to
this Agreement shall be liable or bound to the other by any agreement except as
specifically set forth in this Agreement.



(b)
The Dealer Manager and you may waive, but only in writing, any term, condition,
or requirement under this Agreement that is intended for its benefit. However,
any written waiver of any term or condition of this Agreement shall not operate
as a waiver of any other breach of the term or condition of this Agreement.



(c)
Also, any failure to enforce any provision of this Agreement shall not operate
as a waiver of that provision or any other provision of this Agreement.



18.    Parties; Assignment.


This Agreement shall inure to the benefit of and be binding on you, the Dealer
Manager, and any respective successors and permitted assigns. This Agreement
shall also inure to the benefit of the indemnified parties and their successors
and permitted assigns to the extent set forth in Section 8 of the Dealer Manager
Agreement. This Agreement is intended to be and is for the sole and exclusive
benefit of the parties to this Agreement, including their respective successors
and permitted assigns, and the indemnified parties and their successors and
permitted assigns, and for the benefit of no other person. No other person shall
have any legal or equitable right, remedy or claim under or in respect of this
Agreement. No purchaser of any of the Shares from you shall be construed to be
your successor or assign merely by reason of the purchase. No party shall assign
this Agreement or any right, interest or benefit under this Agreement without
the prior written consent of the other party.


19.    Arbitration, Attorney’s Fees, Jury Trial and Applicable Law.


In the event of a dispute concerning any provision of this Agreement (including
any provisions of the Dealer Manager Agreement incorporated into this
Agreement), either party may require the dispute to be submitted to binding
arbitration, conducted on a confidential basis, under the then current
commercial arbitration rules of FINRA or the American Arbitration Association
(at the discretion of the party requesting arbitration) in accordance with the
terms of this Agreement (including the governing law provisions of this section)
and pursuant to the Federal Arbitration Act (9 U.S.C. §§ 1 – 16). The parties
will request that the arbitrator or arbitration panel (“Arbitrator”) issue
written findings of fact and conclusions of law. The Arbitrator shall not be
empowered to make any award or render any judgment for punitive damages, and the
Arbitrator shall be required to follow applicable law in construing this
Agreement, making awards, and rendering judgments. The decision of the
arbitration panel shall be final and binding, and judgment upon any arbitration
award may be entered by any court having jurisdiction. All arbitration hearings
will be held at a mutually agreed upon site. The parties may agree on a single
arbitrator, or, if the parties cannot so agree, each party will have the right
to choose one arbitrator, and the selected arbitrators will choose a third
arbitrator. Each arbitrator must have experience and education that qualify him
or her to competently address the specific issues to be designated for
arbitration. Notwithstanding the preceding, no party will be prevented from
immediately seeking provisional remedies in courts of competent jurisdiction,
including but not limited to, temporary restraining orders and preliminary
injunctions, but such remedies will not be sought as a means to avoid or stay
arbitration. Except as provided otherwise in Section 8 of the Dealer Manager
Agreement, in any action or arbitration to enforce the provisions of this
Agreement or to secure damages for its breach, the prevailing party shall
recover its costs and reasonable attorney’s fees. Each party to this Agreement
hereby waives a trial by jury in any legal action or proceeding relating to this
Agreement. This Agreement shall be construed under the laws of the Commonwealth
of Pennsylvania; provided, however, that the governing law for causes of action
for violations of federal or state securities law shall be governed by the
applicable federal or state securities law.


20.    Severability.


In the event that any court of competent jurisdiction declares invalid any
provision of this Agreement, such invalidity shall have no effect on the other
provisions of this Agreement, which shall remain valid and binding and in full
force and effect, and to that end the provisions of this Agreement shall be
considered severable.


21.    Counterparts.
    
This Agreement may be executed in any number of counterparts. Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same agreement.


22.
Relationship.



Nothing in this Agreement shall be construed or interpreted to constitute the
Dealer as an employee, agent or representative of, or in association with or in
partnership with, the Dealer Manager, the Company or the other Dealers; instead,
this Agreement shall only constitute the Dealer as a dealer authorized by the
Dealer Manager to sell the Shares according to the terms set forth in the
Registration Statement and the Prospectus as amended and supplemented and in
this Agreement.


23.
Effective Date.



This Agreement is made effective between the parties as of the date accepted by
you as indicated by your signature to this Agreement.








Sincerely,


, 20__    RESOURCE SECURITIES, INC.
Date


By:     
Darshan V. Patel, President


ACCEPTANCE:
We have read the foregoing Agreement and accept your invitation to become a
Dealer under all the terms and conditions stated in the above Agreement and
confirm that all the statements set forth in the above Agreement are true and
correct. We hereby represent that the list below of jurisdictions in which we
are registered or licensed as a broker or dealer and are fully authorized to
sell securities is true and correct, and we agree to advise you of any change in
such list during the term of this Agreement. We hereby acknowledge receipt of a
copy of the Dealer Manager Agreement referred to above.


, 20__        ,
Date                a(n) ___________________________ corporation,




By:        
_____________________________, President


        
(Address)
        
        
(Telephone Number)
Our CRD Number is     
Our Tax ID Number is     
Licensed as broker-dealer in the following States:        
        


Additional Dealer Contact Information
 
Due Diligence
Marketing
Commission
Name:
 
 
 
Address:
 
 
 
City/St/Zip
 
 
 
Telephone:
 
 
 
Fax:
 
 
 
Email:
 
      
      

Address for notice pursuant to Section 15 (if different from above address):
Name:        
Company:        
Address:        
City, State and Zip code:        
Telephone No.:        
Fax:    Email:    
Commission Payments Information
o Wire
o ACH
To:                             
                                
                                



APPENDIX I
MARKETING FEE AGREEMENT




In consideration for the payment to you, as Dealer, by the Dealer Manager of the
Marketing Fee for the applicable Shares sold by Dealer, as described in Section
4 of the Selected Dealer Agreement, the Prospectus and this Appendix I, you
warrant, represent, covenant, and agree with the Dealer Manager that you, as
Dealer, shall do the following:


•
prominently and promptly announce your participation in the Offering as a Dealer
to your registered representatives, whether by newsletter, e-mail, mail or
otherwise, which announcement also shall advise your registered representatives
to contact the Dealer Manager; and



•
provide the Dealer Manager with the names, telephone numbers, addresses and
e-mail addresses of your registered representatives, which information shall be
kept confidential by the Dealer Manager, the Company and the sponsor to the
extent not required to be reported to federal or state securities agencies, and
shall not be used for any purpose other than the marketing of the Offering as
set forth in the Dealer Manager Agreement and the Selected Dealer Agreement.
Further, you, as Dealer, agree that the Dealer Manager, the Company and the
sponsor may directly contact your registered representatives, in person or
otherwise, to:



•
inform them of the Offering;



•
explain the merits and risks of the Offering; and



•
otherwise assist in your registered representatives’ efforts to solicit and sell
Shares.












Resource Securities, Inc.
Form of Placement Agreement








This agreement (“Agreement”) is made as of this _______ day of ______________
between Resource Securities, Inc., a Delaware corporation, as the dealer manager
(the “Dealer Manager”) for Resource Apartment REIT III, Inc. (the “Company”), a
Maryland corporation, and _______________________________________ (the
“Counterparty”) and relates to the Company’s public offering (the “Offering”) of
up to $1,100,000,000 of shares in any combination of Class A shares and Class T
shares of its common stock, $.01 par value per share, of which up to
$1,000,000,000 of shares are intended to be offered in the Company’s primary
offering (the “Primary Offering”) and up to $100,000,000 of shares are intended
to be offered pursuant to the Company’s distribution reinvestment plan (“DRP”),
subject to the terms set forth below. The Company reserves the right to
reallocate the shares offered between the DRP and the Primary Offering.
The Counterparty is:
[ ]
a registered investment adviser under the Investment Advisers Act of 1940 (a
“Federal RIA”);

[ ]
an investment adviser registered under state law (a “State RIA,” and either or
both, an “RIA”); or

[ ]
a bank trust department acting on behalf of trust accounts over which it serves
in a fiduciary capacity (a “Bank”).

1.
Basic Terms.

1.1.
Notwithstanding anything to the contrary contained in this Agreement or the
Prospectus, this Agreement shall apply only to sales of the Class A Shares,
which are referred to in this Agreement as the “Shares.” No sales of any other
class of shares described in the Prospectus shall be made pursuant to this
Agreement.

1.2.
The Company has prepared and filed with the Securities and Exchange Commission
(the “SEC”) a registration statement (Registration No. 333-207740) that has
become effective for the registration of the Shares under the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations (the “Rules and Regulations”) of the SEC promulgated thereunder or
pursuant to the Securities Exchange Act of 1934, as amended. The registration
statement and the prospectus contained therein, as finally amended at the
effective date of the registration statement, are respectively hereinafter
referred to as the “Registration Statement” and the “Prospectus,” except that if
the Company files a prospectus or prospectus supplement pursuant to Rule 424(b)
under the Securities Act, or if the Company files a post-effective amendment to
the Registration Statement, the term “Prospectus” includes the prospectus filed
pursuant to Rule 424(b) or the prospectus included in such post-effective
amendment. The term “Preliminary Prospectus” as used herein shall mean a
preliminary prospectus related to the Shares as contemplated by Rule 430, Rule
430A, or Rule 430B of the Rules and Regulations included at any time as part of
the Registration Statement. If a separate registration statement is filed and
becomes effective solely with respect to shares of the Company’s common stock
offered pursuant to the DRP, the terms “Registration Statement” and “Prospectus”
shall refer to such registration statement and prospectus contained therein from
and after the date of effectiveness of such registration statement, as such
registration statement and prospectus may be amended or supplemented from time
to time.

1.3.
The Dealer Manager has entered into that certain Dealer Manager Agreement with
the Company dated ______________, 20__, the form of which is available upon
request from the Dealer Manager. The Dealer Manager Agreement contains the terms
pursuant to which the Dealer Manager will offer the Shares for sale to the
public. Shares offered and sold pursuant to this Agreement will be offered and
sold through the Dealer Manager, a registered broker-dealer that is a member of
the Financial Industry Regulatory Authority (“FINRA”).

1.4.
Shares offered and sold pursuant to the terms of this Agreement shall be offered
and sold for cash on the terms and conditions stated in the Prospectus. Shares
may be purchased by clients of the Counterparty only where the Shares may be
legally offered and sold, only by such persons who shall be legally qualified to
purchase the Shares and only by such persons in such states in which the
Counterparty is registered as an investment adviser or exempt from any
applicable registration requirements.

1.5.
Nothing in this Agreement shall be deemed or construed to make the Counterparty
an employee, agent, representative or partner of the Dealer Manager or of the
Company. The Counterparty specifically acknowledges and agrees that the Dealer
Manager shall have no supervisory responsibilities for the Counterparty or its
employees, agents or representatives pursuant to the applicable Rules and
Regulations and state securities laws and regulations. The Counterparty is not
authorized to act for the Dealer Manager or the Company or to make any
representations on their behalf except as set forth in the Prospectus and such
other printed information furnished to the Counterparty by the Dealer Manager or
the Company to supplement the Prospectus (“supplemental information”).

1.6.
If the Counterparty is an RIA, the RIA acknowledges and represents that this
Agreement applies only to transactions with clients of investment adviser
representatives (“IARs”) who are not registered with a broker-dealer. Sales to
clients of IARs affiliated with a broker-dealer (“IARs affiliated with a
dealer”) will be governed by the terms of their broker-dealer’s selected dealer
agreement with the Dealer Manager. The Primary Offering price per Share will be
at a 7.0% discount (at an initial purchase price of $9.30 per Share based on the
initial primary offering price of $10.00 per Share) for transactions with
clients of IARs. In addition, the stipulations of this paragraph apply to any
IARs affiliated with a dealer who become future employees of the RIA as well as
any IARs currently employed by the RIA who become IARs affiliated with a dealer
in the future.

2.
Submission of Orders.

2.1.
Subject to Section 2.2, subscribers will be instructed to make their checks
payable to “UMB Bank, N.A. as Escrow Agent for Resource Apartment REIT III,
Inc.” or, after the Company raises $2,000,000.00 in the Offering (the “Minimum
Offering”), to “Resource Apartment REIT III, Inc.,” except with respect to
Pennsylvania, Washington and New York investors. Checks from Pennsylvania
investors must be made payable to “UMB Bank, N.A. as Escrow Agent for Resource
Apartment REIT III, Inc.” until $50,000,000.00 (or such other amount as set
forth in the Prospectus) has been raised in the Offering. Checks from Washington
investors must be made payable to “UMB Bank, N.A. as Escrow Agent for Resource
Apartment REIT III, Inc.” until $20,000,000.00 (or such other amount as set
forth in the Prospectus) has been raised in the Offering. Checks from New York
investors must be made payable to “UMB Bank, N.A. as Escrow Agent for Resource
Apartment REIT III, Inc.” until $2,500,000.00 (or such other amount as set forth
in the Prospectus) has been raised in the Offering. Any Counterparty receiving a
check not conforming to the foregoing instructions will return such check
directly to such subscriber not later than the end of the next business day
following its receipt. Each Counterparty receiving a subscriber’s check that
conforms to the foregoing instructions will deliver such check to the escrow
agent, the Company or the Dealer Manager, or as otherwise directed by the
Company or the Dealer Manager, as applicable, no later than the close of
business of the first business day after receipt of the subscription documents
by the Counterparty.

2.2.
Counterparty may utilize the custodial or administrative services of a third
party that is not acting as an underwriter or participating broker-dealer in the
offering of the Shares (a “Third Party Administrator”). In such cases, instead
of the Counterparty forwarding a subscription document and check from the
subscriber, the Third Party Administrator may aggregate funds collected from
subscribers and transmit such funds to the Company or Dealer Manager and forward
the related subscription documentation. Counterparty’s utilization of any such
Third Party Administrator is conditioned on the Company and such Third Party
Administrator entering into a prior written agreement, satisfactory to the
Company in its sole discretion, addressing the procedures by which such funds
and subscription documentation are transmitted to the Company or Dealer Manager.
Utilization of the services of a Third Party Administrator will not relieve the
Counterparty of any of its obligations set forth in this Agreement.

3.
Pricing. In accordance with the “Plan of Distribution” section of the
Prospectus, the Company will sell Shares in its Primary Offering through the
Dealer Manager and to clients of IARs and to banks acting as trustee or
fiduciary at a 7.0% discount (at an initial purchase price of $9.30 per Share,
based on the initial primary offering price of $10.00 per Share), reflecting
that selling commissions will not be payable in connection with such purchases.
Except as otherwise indicated in the Prospectus, in any letter or memorandum
sent to the Counterparty by the Company or the Dealer Manager, or with respect
to contributions to an Investment Retirement Account (“IRA”), a minimum initial
investment of $2,500 is required and any additional investments must be made in
amounts of at least $100. To satisfy this minimum purchase requirement, a
husband and wife may jointly contribute funds from their separate IRAs, provided
that each such contribution is made in increments of $100.

4.
Right to Reject Orders or Cancel Sales. All orders, whether initial or
additional, are subject to acceptance by and will only become effective upon
confirmation by the Company, which reserves the right to reject any order.
Orders may be rejected by the Company or the Dealer Manager if they are not
accompanied by a Subscription Agreement and the required payment for the Shares.
The Shares will be issued in book entry form on the records of the Company only
after actual receipt of payment therefor. If any check is not paid upon
presentment, or if the Company is not in actual receipt of clearinghouse funds
or cash, certified or cashier’s check, wire transfer or the equivalent in
payment for the Shares within 15 days of sale, the Company reserves the right to
cancel the sale without notice.

5.
Prospectus and Supplemental Information.

5.1.
The Counterparty is not authorized or permitted to give, and will not give, any
information or make any representation concerning the Shares except as set forth
in the Prospectus and supplemental information. The Dealer Manager will supply
the Counterparty with electronic copies of the Prospectus as well as any
supplemental information for delivery to investors as well as reasonable
quantities of the Prospectus and any supplemental information for physical
delivery when requested by the Counterparty.

5.2.
RIA on behalf of Dealer Manager will deliver a copy of the Prospectus as
required by the Securities Act, the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations promulgated under both
(cumulatively, the “Federal Securities Laws”). RIA agrees that it will not send
or give any supplemental information to an investor unless it has previously
sent or given a Prospectus to that investor or has simultaneously sent or given
a Prospectus with such supplemental information. The RIA agrees that it will not
show or give to any investor or prospective investor or reproduce any material
or writing that is supplied to it by the Dealer Manager and marked “Internal Use
Only,” “Broker Dealer Only,” or otherwise bearing a legend denoting that it is
not to be used in connection with the sale of Shares to members of the public.
The RIA agrees that it will not use in connection with the presentation of an
investment opportunity in the Shares any material or writing that relates to
another company supplied to it by the Company or the Dealer Manager bearing a
legend that states that such material may not be used in connection with the
offer or sale of any securities of the Company. The RIA further agrees that it
will not use, in connection with the presentation of an investment opportunity
in the Shares, any materials or writings that have not been previously approved
by the Dealer Manager. The RIA agrees, if the Dealer Manager so requests, to
furnish a copy of any revised Preliminary Prospectus to each person to whom it
has furnished a copy of any previous Preliminary Prospectus, and further agrees
that it will itself mail or otherwise deliver all Preliminary and final
Prospectuses required for compliance with the provisions of Rule 15c2-8 under
the Exchange Act, regardless of the termination of this Agreement. The RIA
agrees to comply with all the applicable requirements under the Securities Act,
the Exchange Act and the Investment Advisers Act of 1940, as amended (the
“Advisers Act”).

5.3.
Bank will ensure that prior to purchasing Shares, it will obtain a copy of the
Prospectus as required by the Federal Securities Laws and will deliver a copy of
the Prospectus to the beneficiary (“Beneficiary”) of an account over which the
Bank is serving as a trustee or in another fiduciary capacity if the Beneficiary
has discretionary authority (whether sole or shared) and to the beneficiary of
an IRA or Keogh-type plan (“IRA Beneficiary”), whether or not self directed, as
required by the Federal Securities Laws. Bank agrees that it will not send or
give any supplemental information unless it has previously sent or given a
Prospectus to that Beneficiary or has simultaneously sent or given a Prospectus
with such supplemental information. Bank agrees that, if it obtains any material
or writing that relates to another company supplied to it by the Company or the
Dealer Manager bearing a legend that states that such material may not be used
in connection with the offer or sale of any securities of the Company, or if it
obtains any materials or writings that have not been previously approved by the
Dealer Manager, it will not provide such information to any Beneficiary or IRA
Beneficiary. Dealer Manager will provide a copy of any revised Preliminary
Prospectus to Bank if it has furnished a copy of any previous Preliminary
Prospectus, and further agrees that it will deliver all Preliminary and final
Prospectuses required for compliance with the provisions of Rule 15c2-8 under
the Exchange Act to Bank. In purchasing Shares, Bank agrees to comply with all
the applicable requirements under the Federal Securities Laws, Advisers Act, and
any other applicable state or federal law or regulation.

6.
License and Association Membership.

6.1.
If the Counterparty is an RIA, the RIA represents and warrants that (A) it is a
properly registered investment adviser under the Advisers Act or applicable
state law, duly authorized to perform investment advisory services on behalf of
its clients under any applicable federal or state law and in all states where
Shares are or will be offered pursuant to this Agreement and (B) it is not a
member or affiliate of FINRA and, based on the activities it performs, is not
required to be a member of FINRA or to register as a broker or dealer under
federal or state law.

6.2.
If the Counterparty is a Bank, the Bank represents and warrants that it is
properly licensed and authorized under applicable federal or state laws to
perform trustee or other fiduciary services on behalf of Beneficiaries or IRA
Beneficiaries under any applicable federal or state law and in all states where
Shares are or will be purchased pursuant to this Agreement.

6.3.
The Dealer Manager represents and warrants to the Counterparty and the Company
that it is a properly registered or licensed broker-dealer, duly authorized to
sell Shares under federal and state securities laws and regulations and in all
states where it offers or sells Shares, and that it is a member of FINRA.

6.4.
This Agreement shall automatically terminate if the Dealer Manager ceases to be
a member of FINRA. If the Counterparty is an RIA, this Agreement shall
automatically terminate if the RIA ceases to be a properly licensed registered
investment adviser under the Advisers Act. If the Counterparty is a Bank, this
Agreement shall automatically terminate if the Bank ceases to hold all necessary
licenses and authorizations to perform trustee or other fiduciary services on
behalf of Beneficiaries or IRA Beneficiaries. Each party agrees to notify the
other party immediately if there is any change in the status of such party as
described in this Section 6.

7.
Limitation of Offer and Determination of Suitability.

7.1.
Shares offered hereunder shall be offered only to (1) investors who have engaged
the RIA as an investment adviser and have agreed to pay the RIA a fee for
investment advisory services or (2) accounts over which the Bank is acting as a
trustee or other fiduciary capacity. The Counterparty agrees to certify to the
Dealer Manager that each purchaser (whether the Beneficiary or IRA Beneficiary
in the case of a Bank acting in a trustee or other fiduciary capacity or an
investor receiving advisory services from an RIA) has met the financial
qualifications set forth in the Prospectus or in any suitability letter or
memorandum sent to it by the Company or the Dealer Manager and that the
investment in Shares is a suitable and appropriate investment for the investor.
Shares may only be purchased in the states in which the Dealer Manager advises
the Counterparty in writing that the Shares are qualified for sale or that such
qualification is not required. The Counterparty will comply with applicable
rules and regulations relating to the determination of suitability of investors,
including without limitation, the provisions of Articles III.B.3. and III.C.
(“Determination that Sale to Shareholder is Suitable and Appropriate”) of the
Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc.

7.2.
In order to evidence the above-noted suitability determination, the Counterparty
agrees to document in its internal records evidence of the following for each
(a) investor who purchases Shares of the Company through the Dealer Manager
based upon the advice or discretion of the RIA or (b) Beneficiary or IRA
Beneficiary of an account for which Bank purchases shares of the Company, and
the Counterparty shall be deemed to certify to the following with respect to
each such investor or Beneficiary or IRA Beneficiary, as appropriate:

A.
That the Subscriber has engaged the services of the RIA with whom the Subscriber
has agreed to pay a fee for investment advisory services; and that the RIA has
recommended the investment in Shares of the Company to the Subscriber;

B.
That the Counterparty will not be receiving any commissions in connection with
purchases of Shares of the Company made by the Subscriber or on behalf of an
account for which Bank is effecting a transaction;

C.
That the Counterparty has delivered a complete copy of the Prospectus and any
supplements or amendments thereto to the Subscriber or Beneficiary (in the case
of a Beneficiary having investment discretion over the account for which Bank is
serving as a fiduciary) and has taken steps to ensure the Subscriber or such
Beneficiary has an understanding of (i) the fundamental risks of an investment
in Shares of the Company, (ii) the risk that the Subscriber or such Beneficiary
(or the account of such Beneficiary) may lose the entire investment, (iii) the
lack of liquidity of Shares of the Company, (iv) the restrictions on
transferability of Shares of the Company, (v) the background and qualifications
of Resource Apartment Advisor III, LLC and its affiliates, and (vi) the tax
consequences of the investment;

D.
That based upon the Counterparty’s review of financial records and other
information regarding the Subscriber or an IRA Beneficiary contained in its
files, the Counterparty has determined that: (i) the Subscriber or IRA
Beneficiary meets the minimum income and net worth standards set forth in the
Prospectus; (ii) the Subscriber or IRA Beneficiary can reasonably benefit from
investing in the Shares of the Company based on the Subscriber’s or IRA
Beneficiary's overall investment objectives and portfolio structure; (iii) the
Subscriber or IRA Beneficiary (or the account of such IRA Beneficiary) is able
to bear the economic risk of the investment based on the Subscriber’s or IRA
Beneficiary’s overall financial situation; and (iv) an investment in Shares of
the Company is a suitable and appropriate investment for the Subscriber or IRA
Beneficiary based upon a review of the Subscriber’s or IRA Beneficiary’s age,
investment objectives, investment experience, investment time horizon, liquidity
needs, risk tolerance, income, net worth, financial situation and needs, tax
status, the Subscriber’s or IRA Beneficiary’s other investments and the
foregoing determinations.

7.3.
In addition to complying with the provisions of subparagraph 7.1 above, and not
in limitation of any other obligations of the Counterparty to determine
suitability imposed by state or federal law, the Counterparty agrees that it
will comply fully with the following provisions:

A.
The Counterparty shall have reasonable grounds to believe, based upon
information provided by the investor concerning his or her investment
objectives, other investments, financial situation and needs, and upon any other
information known by the Counterparty, that (A) each client of the Counterparty
that purchases Shares is or will be in a financial position appropriate to
enable him or her to realize to a significant extent the benefits (including tax
benefits) of an investment in the Shares, (B) each client of the Counterparty
that purchases Shares has a fair market net worth sufficient to sustain the
risks inherent in an investment in the Shares (including potential loss and lack
of liquidity), and (C) the Shares otherwise are or will be a suitable investment
for each client of the Counterparty that purchases Shares, and the Counterparty
shall maintain files disclosing the basis upon which the determination of
suitability was made;

B.
The Counterparty shall not execute any transaction involving the purchase of
Shares in a discretionary account without prior written approval of the
transaction by the investor;

C.
The Counterparty shall have reasonable grounds to believe, based upon the
information made available to it, that all material facts are adequately and
accurately disclosed in the Registration Statement and provide a basis for
evaluating the Shares;

D.
In making the determination set forth in subparagraph (C) above, the
Counterparty shall evaluate items of compensation, physical properties, tax
aspects, financial stability and experience of the sponsor, conflicts of
interest and risk factors, appraisals, as well as any other information deemed
pertinent by it;

E.
The Counterparty shall make any additional disclosures to investors as may be
required by the laws applicable to the Counterparty, including without
limitation disclosure concerning the aggregate compensation payable by investors
to the Counterparty and the Dealer Manager in connection with the purchase of
Shares hereunder and the arrangements between the Counterparty and the investor
to the extent required.

7.4.
The Counterparty agrees and acknowledges that the Dealer Manager and the Company
are relying on certification of the above matters with respect to the
suitability of the Subscriber who is, or Beneficiary, the account of which is,
purchasing Shares of the Company through the Dealer Manager.

7.5.
The Counterparty shall maintain, for at least six years, a record of the
information obtained to determine that an investment in Shares of the Company is
a suitable and appropriate investment for the Subscriber or Beneficiary and that
an investor or Beneficiary meets the financial qualification and suitability
standards imposed on the offer and sale of Shares (both at the time of an
investor’s initial subscription and at the time of any additional subscriptions)
and to make such records available to the Dealer Manager and the Company during
such time period upon their reasonable request.

8.
Anti-Money Laundering Compliance Programs.

8.1.
The Counterparty’s acceptance of this Agreement constitutes a representation to
the Company and the Dealer Manager that the Counterparty has established and
implemented an anti-money laundering compliance program and customer
identification program (“AML Program”) in accordance with applicable laws and
regulations, including federal and state securities laws, the USA Patriot Act of
2001, Executive Order 13224 – Executive Order on Terrorist Financing Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, and applicable rules of FINRA.

8.2.
In accordance with these applicable laws and regulations, the Counterparty
agrees to verify the identity of its new customers; to maintain customer
records; to check the names of new customers against government watch lists,
including the Office of Foreign Asset Control’s (OFAC) list of Specially
Designated Nationals and Blocked Persons, and, as required, to provide the
Financial Crimes Enforcement Network with information regarding: (a) the
identity of a specified individual or organization; (b) an account number; (c)
all identifying information provided by the account holder; and (d) the date and
type of transaction, upon request. Additionally, the Counterparty will manually
monitor account activity to identify patterns of unusual size or volume,
geographic factors and any other “red flags” described in the USA PATRIOT Act as
potential signals of money laundering or terrorist financing, and disclose such
activity to applicable federal and state law enforcement when required by law.
The Counterparty hereby agrees to certify annually to the Dealer Manager that it
has implemented an AML Program and completes due diligence on correspondent
accounts as required by Section 312 of the Money Laundering Abatement Act in
connection with the selling of the Shares.

9.
Privacy Laws. The Dealer Manager and Counterparty (each referred to individually
in this section as a “party”) agree as follows:

9.1.
Each party agrees to abide by and comply with (i) the privacy standards and
requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”) and the
applicable regulations promulgated thereunder, (ii) the privacy standards and
requirements of any other applicable federal or state law, including the Fair
Credit Reporting Act (“FCRA”) and (iii) its own internal privacy policies and
procedures, each as may be amended from time to time.

9.2.
The Counterparty shall not disclose nonpublic personal information (as defined
under the GLB Act) of all customers who have opted out of such disclosures
except to service providers (when necessary and as permitted under the GLB Act)
or as otherwise required by applicable law.

9.3.
Except as expressly permitted under the FCRA, the Counterparty shall not
disclose any information that would be considered a “consumer report” under the
FCRA.

9.4.
The Counterparty shall be responsible for determining which customers have opted
out of the disclosure of nonpublic personal information by periodically
reviewing and, if necessary, retrieving a list of such customers (the “List”) to
identify customers that have exercised their opt-out rights. In the event either
party expects to use or disclose nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that party must first consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

9.5.
The Counterparty agrees to provide all purchasers (or Beneficiaries, if the law
governing Bank’s relationship to a Beneficiary so dictates) both initial and
annual privacy notices as required pursuant to Rule 6(a) of the SEC’s Regulation
S-P.

10.
Indemnification.

10.1.
The Company and the Dealer Manager will indemnify and hold harmless the
Counterparty, its officers and directors and each person, if any, who controls
such Counterparty within the meaning of Section 15 of the Securities Act (the
“Indemnified Persons”) from and against any losses, claims, damages or
liabilities (“Losses”), joint or several, to which such Indemnified Persons may
become subject, under the Securities Act or otherwise, insofar as such Losses
(or actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in the
Registration Statement or any post-effective amendment thereto or in the
Prospectus or (ii) in any blue sky application or other document executed by the
Company or on its behalf specifically for the purpose of qualifying any or all
of the Shares for sale under the securities laws of any jurisdiction or based
upon written information furnished by the Company under the securities laws
thereof (any such application, document or information being hereinafter called
a “Blue Sky Application”), or (b) the omission or alleged omission to state in
the Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereto or in any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and will reimburse
the Indemnified Persons for any legal or other expenses reasonably incurred by
such Indemnified Persons in connection with investigating or defending such
Loss; and provided that the Company will not be liable in any such case if it is
determined that such Counterparty was at fault in connection with the Loss,
expense or action.

10.2.
The Counterparty will indemnify and hold harmless the Company, the Dealer
Manager and each of their directors (including any persons named in the
Registration Statement with his consent, as about to become a director), each of
their officers who has signed the Registration Statement and each person, if
any, who controls the Company and the Dealer Manager within the meaning of
Section 15 of the Securities Act (each, a “Counterparty Indemnified Person”)
from and against any Losses to which a Counterparty Indemnified Person may
become subject, under the Securities Act or otherwise, insofar as such Losses
(or actions in respect thereof) arise out of or are based upon any unauthorized
use of sales materials or use of unauthorized verbal representations concerning
the Shares by the Counterparty or the Counterparty’s employees, representatives
or agents or any other violations of this Agreement or otherwise and will
reimburse each Counterparty Indemnified Person, in connection with investigating
or defending any such Loss. This indemnity agreement will be in addition to any
liability that the Counterparty may otherwise have.

10.3.
Promptly, but not later than 10 business days, after receipt by an indemnified
party under this Section 10 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 10, notify in writing the indemnifying
party of the commencement thereof and the failure of an indemnified party to
notify the indemnifying party will relieve it from any liability under this
Section 10 as to the particular item for which indemnification is then being
sought, but not from any other liability that it may have to any indemnified
party. In case any such action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement thereof, the indemnifying
party will be entitled, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to participate in the defense thereof,
with separate counsel. Such participation shall not relieve such indemnifying
party of the obligation to reimburse the indemnified party for reasonable legal
and other expenses (subject to subsection 10.4 below) incurred by such
indemnified party in defending itself, except for such expenses incurred after
the indemnifying party has deposited funds sufficient to effect the settlement,
with prejudice, of the claim in respect of which indemnity is sought. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed. Any
indemnified party shall not be bound to perform or refrain from performing any
act pursuant to the terms of any settlement of any claim or action effected
without the consent of such indemnified party.

10.4.
The indemnifying party shall pay all legal fees and expenses of the indemnified
party in the defense of such claims or actions; provided, however, that the
indemnifying party shall not be obliged to pay legal expenses and fees to more
than one law firm in connection with the defense of similar claims arising out
of the same alleged acts or omissions giving rise to such claims notwithstanding
that such actions or claims are alleged or brought by one or more parties
against more than one indemnified party. If such claims or actions are alleged
or brought against more than one indemnified party, then the indemnifying party
shall only be obliged to reimburse the expenses and fees of the one law firm
that has been selected by a majority of the indemnified parties against which
such action is finally brought; and in the event a majority of such indemnified
parties is unable to agree on which law firm for which expenses or fees will be
reimbursable by the indemnifying party, then payment shall be made to the first
law firm of record representing an indemnified party against the action or
claim. Such law firm shall be paid only to the extent of services performed by
such law firm and no reimbursement shall be payable to such law firm on account
of legal services performed by another law firm.

10.5.
The indemnity agreements contained in this Section 10 shall remain operative and
in full force and effect regardless of (i) delivery of any Shares and payment
therefor; and (ii) any termination of this Agreement. A successor of the
Counterparty or of any of the parties to this Agreement, as the case may be,
shall be entitled to the benefits of the indemnity agreements contained in this
Section 10.

11.
Termination.

11.1.
An RIA will suspend or terminate its participation in the offering of Shares,
and a Bank will suspend or terminate its purchases of Shares for its own account
or the account of Beneficiaries (including IRA Beneficiaries), upon the request
of the Company or the Dealer Manager at any time and will resume such
participation hereunder upon subsequent request of the Company or the Dealer
Manager. Any party may terminate this Agreement by written notice. Such
termination shall be effective 48 hours after the providing of such notice.

11.2.
This Agreement shall automatically terminate if either party breaches any of the
representations or warranties contained in Section 6 of this Agreement. The
breaching party agrees to provide prompt notice to the other party of any such
breach.

11.3.
This Agreement and any exhibits hereto represent the entire agreement of the
parties and supersedes all prior agreements, if any, between the parties hereto.
The Dealer Manager may amend this Agreement at any time by written notice to the
Counterparty, and any such amendment shall be deemed accepted by the
Counterparty if, in the case of an RIA, a customer of the RIA places an order
for sale of Shares after the RIA has received such notice and, in the case of a
Bank, upon placing an order for sale of Shares after it has received such
notice.

11.4.
The terms of this Agreement shall be extended to cover offerings of additional
shares of the Company’s common stock pursuant to the DRP which are offered
pursuant to a separate registration statement (a “DRP Registration Statement”)
and prospectus contained therein.  Upon the effectiveness of such DRP
Registration Statement, this Agreement shall automatically be deemed to cover
the offering of such DRP shares, and the terms “Shares,” “Offering,”
“Registration Statement” and “Prospectus” set forth herein shall be deemed to
include the newly registered DRP shares, the DRP Registration Statement and the
prospectus contained in the DRP Registration Statement, as applicable, as such
DRP Registration Statement and prospectus may be amended or supplemented from
time to time.

12.
General Provisions.

12.1.
Notice. All notices and other communications hereunder shall be sufficient if
given in writing and if (1) faxed to the facsimile number provided below with
evidence of receipt; (2) mailed by registered or certified mail, return receipt
requested, or (3) sent via nationally recognized overnight courier to the other
party at the addresses provided below (or such other address (or facsimile
number) which may be specified by notice given in one of the preceding manners):

If to the Dealer Manager:
Resource Securities, Inc.
Attn: Darshan V. Patel, President
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Facsimile number: (866) 469 - 0129


with a copy to the Company:
Resource Apartment REIT III, Inc.
Attn: Kevin M. Finkel, Chief Operating Officer and President
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Facsimile number: (215) 231 - 7050

If to the Counterparty, at the address set forth on the signature page hereto.

Documents sent by telefax are deemed received when sent by confirmed facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day; documents sent by mail are deemed received upon their receipt, or
at such time as delivery is refused by the addressee upon presentation; and
documents sent by nationally recognized overnight courier are deemed received
one business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
12.2.
Survival. The respective indemnities, representations, warranties and covenants
of the Counterparty, the Dealer Manager and the Company as set forth in this
Agreement shall remain in full force and effect and shall survive the
termination of this Agreement.

12.3.
Headings. The headings of the sections of this Agreement are used for
convenience only and shall not affect the meaning or construction of the
contents of this Agreement.

12.4.
Enforcement. The failure to enforce or to require the performance at any time of
any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions and shall not affect either the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.

12.5.
Severability. If any severable provision of this Agreement is held to be invalid
or unenforceable by any judgment of a court of competent jurisdiction, the
remainder of this Agreement shall not be affected by such judgment, and this
Agreement shall be carried out as nearly as possible according to its original
terms and intent.

12.6.
Counterparts. This Agreement may be executed in any number of counterparts, all
of which constitute one agreement, and each such counterpart shall be deemed to
have been made, executed and delivered on the date first set forth above.

12.7.
Attorneys’ Fees and Applicable Law. In any action to enforce the provisions of
this Agreement or to secure damages for its breach, the prevailing party shall
recover its costs and reasonable attorneys’ fees. This Agreement shall be
construed under the laws of the Commonwealth of Pennsylvania.

[Signature page follows.]



In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 
 
THE DEALER MANAGER:
 
THE COUNTERPARTY:
Resource Securities, Inc.
 
Firm:


By:    
 


By:    
Name:    
 
Name:    
Title:    
 
Title:    
 
 
 
 
 
Address:
 
 
[address 1]
 
 
[address 2]
 
 
[city, state, zip]







EAST\110300969.7